Exhibit 10.1


--------------------------------------------------------------------------------

EQUITY LIFESTYLE PROPERTIES, INC.
Shares of Common Stock


(Par Value $.01 Per Share)
EQUITY DISTRIBUTION AGREEMENT
















Dated: May 4, 2015



--------------------------------------------------------------------------------






--------------------------------------------------------------------------------





Table of Contents
 
 
Page
SECTION 1.
Description of Securities
1
SECTION 2.
Placements
3
SECTION 3.
Sale of Placement Securities by RBC Capital Markets
3
SECTION 4.
Suspension of Sales
4
SECTION 5.
Representations and Warranties
4
SECTION 6.
Sale and Delivery to RBC Capital Markets; Settlement
19
SECTION 7.
Covenants of the Transaction Entities
21
SECTION 8.
Payment of Expenses
28
SECTION 9.
Conditions of RBC Capital Markets’ Obligations.
29
SECTION 10.
Indemnification
30
SECTION 11.
Representations and Indemnities to Survive Delivery
33
SECTION 12.
Termination of Agreement
33
SECTION 13.
Notices
34
SECTION 14.
Parties
34
SECTION 15.
Adjustments for Stock Splits
34
SECTION 16.
Governing Law and Time
34
SECTION 17.
Effect of Headings
34
SECTION 18.
Permitted Free Writing Prospectuses
34
SECTION 19.
Absence of a Fiduciary Relationship
35
SECTION 20.
Miscellaneous
36




i

--------------------------------------------------------------------------------



Equity LifeStyle Properties, Inc.
(a Maryland corporation)


Common Stock
(Par Value $.01 Per Share)
EQUITY DISTRIBUTION AGREEMENT


May 4, 2015
RBC Capital Markets, LLC
200 Vesey Street, 8th Floor,
New York, New York 10281


Ladies and Gentlemen:
Equity LifeStyle Properties, Inc., a Maryland corporation (the “Company”), and
MHC Operating Limited Partnership, an Illinois limited partnership (the
“Operating Partnership,” and together with the Company, the “Transaction
Entities”), each confirms its agreement (this “Agreement”) with RBC Capital
Markets, LLC (“RBC Capital Markets”), as follows:
SECTION 1.    Description of Securities.


Each of the Transaction Entities agrees that, from time to time during the term
of this Agreement, on the terms and subject to the conditions set forth herein,
the Company may issue and sell through RBC Capital Markets, acting as agent
and/or principal, shares (the “Securities”) of the Company’s common stock, par
value $.01 per share (the “Common Stock”), having an aggregate offering price of
up to $125,000,000 (the “Maximum Amount”). The Company agrees that if it
determines that RBC Capital Markets will purchase any Securities on a principal
basis, then it will enter into a separate underwriting or similar agreement in
form and substance satisfactory to both the Company and RBC Capital Markets for
such purchase. Notwithstanding anything to the contrary contained herein, the
parties hereto agree that compliance with the limitations set forth in this
Section 1 regarding the aggregate offering price of the Securities issued and
sold under this Agreement shall be the sole responsibility of the Company, and
RBC Capital Markets shall have no obligation in connection with such compliance.
The issuance and sale of the Securities through RBC Capital Markets will be
effected pursuant to the Registration Statement (as defined below) that was
filed by the Company and became effective upon filing under Rule 462(e)
(“Rule 462(e)”) under the Securities Act of 1933, as amended (collectively with
the rules and regulations thereunder, the “Securities Act”), although nothing in
this Agreement shall be construed as requiring the Company to use the
Registration Statement to issue the Securities.
The Company has filed, in accordance with the provisions of the Securities Act,
with the Securities and Exchange Commission (the “Commission”) an automatic
shelf registration statement on Form S-3ASR (File No. 333-203753), including a
base prospectus, relating to certain securities, including the Securities to be
issued from time to time by the Company, and which incorporates by reference
documents that the Company has filed or will file in accordance with the
provisions of the Securities Exchange Act of 1934, as amended,

1

--------------------------------------------------------------------------------



and the rules and regulations thereunder (collectively, the “Exchange Act”). The
Company has prepared a prospectus supplement specifically relating to the
Securities dated May 4, 2015 (the “Prospectus Supplement”) to the base
prospectus included as part of such automatic shelf registration statement. The
Company will furnish to RBC Capital Markets, for use by RBC Capital Markets,
copies of the prospectus included as part of such registration statement, as
supplemented by the Prospectus Supplement, relating to the Securities. Except
where the context otherwise requires, such automatic shelf registration
statement, as amended when it became effective, including all documents filed as
part thereof or incorporated by reference therein, and including any information
contained in a Prospectus (as defined below) subsequently filed with the
Commission pursuant to Rule 424(b) under the Securities Act (“Rule 424(b)”) or
deemed to be a part of such automatic shelf registration statement pursuant to
Rule 430B (the “Rule 430B Information”), is herein called the “Registration
Statement.” The Registration Statement at the time it originally became
effective is herein called the “Original Registration Statement.” The base
prospectus, including all documents incorporated therein by reference, included
in the Registration Statement, as it may be supplemented by the Prospectus
Supplement, in the form in which such prospectus and/or Prospectus Supplement
have most recently been filed by the Company with the Commission pursuant to
Rule 424(b) is herein called the “Prospectus.” Any reference herein to the
Registration Statement, the Prospectus or any amendment or supplement thereto
shall be deemed to refer to and include the documents incorporated by reference
therein, and any reference herein to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement or the Prospectus shall
be deemed to refer to and include the filing after the execution hereof of any
document with the Commission deemed to be incorporated by reference therein. For
purposes of this Agreement, all references to the Registration Statement, the
Prospectus or to any amendment or supplement thereto shall be deemed to include
any copy filed with the Commission pursuant to the Commission’s Electronic Data
Gathering, Analysis and Retrieval system (“EDGAR”).
The Transaction Entities have also entered into separate equity distribution
agreements (collectively, the “Alternative Distribution Agreements”), dated as
of even date herewith, with Merrill Lynch, Pierce, Fenner & Smith Incorporated,
SunTrust Robinson Humphrey, Inc. and Wells Fargo Securities, LLC (collectively,
the “Alternative Agents” and together with RBC Capital Markets, the "Agents"). 
The aggregate offering price of the Securities that may be sold pursuant to this
Agreement and the Alternative Distribution Agreements shall not exceed the
Maximum Amount.
The Transaction Entities hereby reserve the right to issue and sell securities
other than through or to the Agents during the term of this Agreement and any
Alternative Distribution Agreement subject to the notice provision contained in
Section 7(k) herein and therein.





2

--------------------------------------------------------------------------------



SECTION 2.    Placements.


Each time that the Company wishes to issue and sell the Securities hereunder
(each, a “Placement”), it will notify RBC Capital Markets by email notice (or
other method mutually agreed to in writing by the parties) containing the
parameters in accordance with which it desires the Securities to be sold, which
shall at a minimum include the maximum number of Securities to be issued (the
“Placement Securities”), the time period during which sales are requested to be
made, any limitation on the number of Securities that may be sold in one day and
any minimum market price per share below which sales may not be made (a
“Placement Notice”), a form of which containing such minimum sales parameters
necessary is attached hereto as Exhibit A. The Placement Notice shall originate
from any of the individuals from the Company set forth on Exhibit B (with a copy
to each of the other individuals from the Company listed on such schedule), and
shall be addressed to each of the individuals from RBC Capital Markets set forth
on Exhibit B, as such Exhibit B may be amended from time to time.
A Placement Notice shall not set forth a number of Placement Securities that,
when added to the aggregate number of Securities previously sold and to be sold
pursuant to pending Placement Notices (if any) hereunder and any Alternative
Distribution Agreement results in an aggregate offering price of Securities that
exceeds the Maximum Amount.
A Placement Notice shall be effective upon receipt and prompt confirmation by
RBC Capital Markets, unless and until (i) the entire amount of the Placement
Securities has been sold, (ii) the Company terminates the Placement Notice by
email (or other method agreed to in writing by RBC Capital Markets) to all of
the individuals from RBC Capital Markets set forth in Exhibit B, (iii) the
Company issues a subsequent Placement Notice with parameters superseding those
on the earlier dated Placement Notice, (iv) this Agreement has been terminated
under the provisions of Section 12 or (v) either party shall have suspended the
sale of the Placement Securities in accordance with Section 4 below. The amount
of any commission, discount or other compensation to be paid by the Company to
RBC Capital Markets, when RBC Capital Markets is acting as agent, in connection
with the sale of the Placement Securities shall be determined in accordance with
the terms set forth in Exhibit C. The amount of any commission, discount or
other compensation to be paid by the Company to RBC Capital Markets and the
other terms and conditions, when RBC Capital Markets is acting as principal, in
connection with the sale of the Placement Securities shall be as separately
agreed among the parties hereto at the time of any such sales. It is expressly
acknowledged and agreed that neither the Company nor RBC Capital Markets will
have any obligation whatsoever with respect to a Placement or any Placement
Securities unless and until the Company delivers a Placement Notice to RBC
Capital Markets, receipt of which is promptly confirmed by RBC Capital Markets
pursuant to the terms set forth above, and then only upon the terms specified
therein and herein. In the event of a conflict between the terms of this
Agreement and the terms of a Placement Notice, the terms of the Placement Notice
will control.


SECTION 3.    Sale of Placement Securities by RBC Capital Markets.


Subject to the provisions of Section 6(a), RBC Capital Markets, for the period
specified in the Placement Notice, will use its commercially reasonable efforts
consistent with its normal trading and sales practices to sell the Placement
Securities in negotiated transactions or transactions that are deemed to be “at
the market” offerings up to the amount specified in, and otherwise in accordance
with the terms of, such Placement Notice. RBC Capital Markets will provide
written confirmation to the Company no later than the opening of the Trading Day
(as defined below) immediately following the Trading Day on which it has made
sales of Placement Securities hereunder setting forth the number of Placement
Securities sold on such day, the compensation payable by the Company to RBC
Capital Markets pursuant to Section 2 with respect to such sales, and the Net
Proceeds (as defined below) payable to the Company, with an itemization of the

3

--------------------------------------------------------------------------------



deductions made by RBC Capital Markets (as set forth in Section 6(b)) from the
gross proceeds that it receives from such sales. Subject to the terms of the
Placement Notice, RBC Capital Markets may sell Placement Securities by any
method permitted by law deemed to be an “at the market” offering as defined in
Rule 415 under the Securities Act (“Rule 415”), including without limitation
sales made directly on the New York Stock Exchange, Inc. (the “NYSE”), on any
other existing trading market for the Common Stock or to or through a market
maker. Subject to the terms of the Placement Notice, RBC Capital Markets may
also sell Placement Securities by any other method permitted by law, including
but not limited to privately negotiated transactions. For the purposes hereof,
“Trading Day” means any day on which common equity securities are purchased and
sold on the principal market on which the Common Stock is listed or quoted.


SECTION 4.    Suspension of Sales.


The Company or RBC Capital Markets may, upon notice to the other party in
writing (including by email correspondence to each of the individuals of the
other party set forth on Exhibit B, if receipt of such correspondence is
actually acknowledged by any of the individuals to whom the notice is sent,
other than via auto-reply) or by telephone (confirmed immediately by verifiable
facsimile transmission or email correspondence to each of the individuals of the
other party set forth on Exhibit B), suspend any sale of Placement Securities
under this Agreement; provided, however, that such suspension shall not affect
or impair either party’s obligations with respect to any Placement Securities
sold hereunder prior to the receipt of such notice or any securities sold under
an Alternative Distribution Agreement. Each of the parties agrees that no such
notice under this Section 4 shall be effective against the other unless it is
made to one of the individuals of the other party named on Exhibit B hereto, as
such Exhibit may be amended from time to time.


SECTION 5.    Representations and Warranties.


(a)    Representations and Warranties by the Transaction Entities. Each of the
Transaction Entities, jointly and severally represents and warrants to RBC
Capital Markets as of the date hereof and as of each Representation Date (as
defined below) on which a certificate is required to be delivered pursuant to
Section 7(o) of this Agreement, as of the time of each sale of any Securities
pursuant to this Agreement (the “Applicable Time”) and as of each Settlement
Date (as defined below), and agrees with RBC Capital Markets, as follows:


(1)    The Company meets the requirements for use of Form S-3ASR under the
Securities Act. The Original Registration Statement was filed by the Company
with the Commission not earlier than three years prior to the date hereof. The
Original Registration Statement became effective under the Securities Act upon
filing with the Commission. The Registration Statement is an “automatic shelf
registration statement,” as defined in Rule 405 under the Securities Act (“Rule
405”), and the Securities have been and remain eligible for registration by the
Company on an automatic shelf registration statement. No stop order suspending
the effectiveness of the Registration Statement or any part thereof has been
issued under the Securities Act and no proceedings for that purpose have been
instituted or are pending or, to the knowledge of the Company, are contemplated
by the Commission, and no notice of objection of the Commission to the use of
such registration statement or any post-effective amendment thereto pursuant to
Rule 401(g)(2) under the Securities Act has been received by the Company. No
order preventing or suspending the use of any preliminary prospectus or the
Prospectus has been issued and no proceeding for that purpose has been
instituted or, to the knowledge of the Company, threatened or contemplated by
the Commission or the securities authority of any jurisdiction. Any request on
the part of the Commission for additional information has been complied with.



4

--------------------------------------------------------------------------------



At the respective times the Original Registration Statement and any
post-effective amendments thereto became effective, at each deemed effective
date with respect to RBC Capital Markets and the Securities pursuant to Rule
430B(f)(2) and at each Settlement Date, the Original Registration Statement and
any amendments and supplements thereto complied, complies and will comply in all
material respects with the requirements under the Securities Act, and did not,
does not and will not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading. Neither the Prospectus nor any amendments or
supplements thereto, at the time the Prospectus or any such amendment or
supplement was issued or at each Settlement Date, included or will include an
untrue statement of a material fact or omitted or will omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
Any preliminary prospectus (including the base prospectus filed as part of the
Original Registration Statement or any amendment thereto) complied when so filed
in all material respects with the Securities Act and any such preliminary
prospectus and the Prospectus delivered or made available to RBC Capital Markets
for use in connection with the offering of any Securities was and will, at the
time of such delivery, be identical to the electronically transmitted copies
thereof filed with the Commission pursuant to EDGAR, except to the extent
permitted by Regulation S-T.
Each Issuer Free Writing Prospectus (as defined below), as of its issue date and
as of the relevant Applicable Time and Settlement Date, or until any earlier
date that the issuer notified or notifies RBC Capital Markets as described in
Section 7(d) hereof, did not, does not and will not (i) include any information
that conflicted, conflicts or will conflict with the information contained in
the Registration Statement or the Prospectus, including any document
incorporated by reference therein that has not been superseded or modified or
(ii) when taken together with the Prospectus, include an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
The representations and warranties in the preceding three paragraphs shall not
apply to statements in or omissions from the Original Registration Statement, or
any post-effective amendment thereto, or the Prospectus, or any Issuer Free
Writing Prospectus made in reliance upon and in conformity with information
furnished to the Company in writing by RBC Capital Markets or any Alternative
Agent expressly for use therein (that information being limited to that
described in Section 10(b) hereof).
As used herein, “Issuer Free Writing Prospectus” means any “issuer free writing
prospectus,” as defined in Rule 433 under the Securities Act (“Rule 433”),
relating to the Securities (including any identified on Exhibit F hereto) that
(i) is required to be filed with the Commission by the Company, or (ii) is a
“road show that is a written communication” within the meaning of Rule
433(d)(8)(i), whether or not required to be filed with the Commission, or (iii)
is exempt from filing with the Commission pursuant to Rule 433(d)(5)(i) because
it contains a description of the Securities or of the offering that does not
reflect the final terms, in each case in the form filed or required to be filed
with the Commission or, if not required to be filed, in the form retained in the
Company’s records pursuant to Rule 433(g).

5

--------------------------------------------------------------------------------



(2)    The documents incorporated or deemed to be incorporated by reference in
the Registration Statement and the Prospectus, at the time they were or
hereafter are filed with the Commission, complied and will comply in all
material respects with the requirements under the Exchange Act and, when read
together with the other information in the Registration Statement and the
Prospectus (a) at the time the Registration Statement became effective, (b) at
each Applicable Time and (c) at each relevant Settlement Date, did not and will
not contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.
(3)    (A) At the effectiveness of the Original Registration Statement, (B) at
the time of the most recent amendment thereto for the purposes of complying with
Section 10(a)(3) of the Securities Act (whether such amendment was by
post-effective amendment, incorporated report filed pursuant to Section 13 or
15(d) of the Exchange Act or form of prospectus), (C) at the time the Company or
any person acting on its behalf (within the meaning, for this clause only, of
Rule 163(c) under the Securities Act) made any offer relating to the Securities
in reliance on the exemption of Rule 163 under the Securities Act, and (D) as of
the execution of this Agreement, the Company was and is a “well-known seasoned
issuer,” as defined in Rule 405.
(4)    (A) At the effectiveness of the Original Registration Statement, (B) at
the earliest time after the effectiveness of the Original Registration Statement
that the Company or another offering participant made a bona fide offer (within
the meaning of Rule 164(h)(2) under the Securities Act) of the Securities and
(C) as of the execution of this Agreement (with such time of execution being
used as the determination date for purposes of this clause (C)), the Company was
not and is not an “ineligible issuer,” as defined in Rule 405, without taking
account of any determination by the Commission pursuant to Rule 405 that it is
not necessary that the Company be considered an ineligible issuer.
(5)    The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Maryland, with full
power and authority (corporate and other) to own or lease, as the case may be,
its properties and to operate its properties and conduct its business as
described in the Registration Statement and the Prospectus and to enter into and
perform its obligations under this Agreement; and the Company is duly qualified
to do business as a foreign corporation and is in good standing in all other
jurisdictions in which its ownership or lease of property or the operation of
its properties or the conduct of its business requires such qualification,
except where the failure to so qualify would not have, individually or in the
aggregate, a material adverse effect on the condition (financial or otherwise),
business, earnings, properties, assets or prospects of the Transaction Entities
and each direct or indirect subsidiary of the Company, other than the Operating
Partnership (each, a “Subsidiary” and collectively, the “Subsidiaries”), taken
as a whole (“Material Adverse Effect”).
(6)    The Operating Partnership has been duly formed and is validly existing as
a limited partnership in good standing under the laws of the State of Illinois,
is duly qualified to do business and is in good standing as a foreign limited
partnership in each jurisdiction in which its ownership or lease of property or
the operation of its properties or the conduct of its business requires such
qualification, except where the failure to so qualify would not have a Material
Adverse Effect, and has full power and authority necessary to own or lease, as
the case may be, its properties and to operate its properties and conduct its
business as described

6

--------------------------------------------------------------------------------



in the Registration Statement and the Prospectus and to enter into and perform
its obligations under this Agreement. Additionally, on each Settlement Date, the
Company will contribute the Net Proceeds from the sale of the Securities to the
Operating Partnership in exchange for a number of common units of limited
partnership in the Operating Partnership (“OP Units”) equal to the number of
Securities issued.
(7)    Each direct or indirect significant subsidiary (as such term is defined
in Rule 1-02 of Regulation S-X under the Securities Act) of the Company and the
subsidiaries included on Exhibit 21 to the Company’s annual report on Form-10-K
for the year ended December 31, 2014, other than the Operating Partnership
(each, a “Significant Subsidiary” and collectively, the “Significant
Subsidiaries”), has been duly formed and is validly existing as a corporation,
limited partnership or limited liability company, as the case may be, in good
standing under the laws of the jurisdiction of its organization, with full power
and authority (corporate and other) to own, lease and operate its properties and
conduct its business as described in the Registration Statement and the
Prospectus, except where the failure to be in good standing would not have a
Material Adverse Effect, and is duly qualified to do business as a foreign
corporation, partnership or limited liability company in good standing in all
other jurisdictions in which its ownership, lease or operation of property or
the conduct of its business requires such qualification, except where the
failure to so qualify would not have a Material Adverse Effect; all of the
issued and outstanding capital stock or other ownership interests of each
Significant Subsidiary have been duly authorized and validly issued and are
fully paid and nonassessable and were offered in compliance with all applicable
laws (including, without limitation, federal and state securities laws) in all
material respects; and except as described in the Registration Statement and the
Prospectus, each Significant Subsidiary’s capital stock or other ownership
interests are currently owned and will, at each Applicable Time and immediately
following each Settlement Date, continue to be owned by the Company, directly or
through subsidiaries, free and clear of any security interests, liens,
mortgages, encumbrances, pledges, claims, defects or other restrictions of any
kind (collectively, “Liens”), except where such Liens would not have a Material
Adverse Effect. None of such equity interests were issued in violation of the
preemptive or other similar rights of any securityholder of such Significant
Subsidiary. Except as described in the Registration Statement and the
Prospectus, there are no outstanding options, rights (preemptive or otherwise)
or warrants to purchase or subscribe for equity interests or other securities of
any Significant Subsidiary.
(8)    The Company’s authorized capitalization is as set forth in the documents
incorporated by reference in the Registration Statement and the Prospectus and
has not changed except for subsequent issuances, if any, pursuant to this
Agreement or the Alternative Distribution Agreements or pursuant to
reservations, agreements or benefit plans referred to in the Registration
Statement and the Prospectus; the capital stock of the Company conforms in all
material respects to the description thereof contained in the Registration
Statement and the Prospectus under the caption “Description of Common Stock;”
the outstanding shares of Common stock are duly listed and admitted and
authorized for trading on the NYSE and, at each Settlement Date, the Securities
will have been approved for listing on the NYSE or any successor exchange
thereto, subject to official notice of issuance; and, except as set forth in the
Registration Statement and the Prospectus, no options, warrants or other rights
to purchase, agreements or other obligations to issue, or rights to convert any
obligations into or exchange any securities for, shares of capital stock of or
ownership interests in the Company are outstanding.

7

--------------------------------------------------------------------------------



(9)    The Securities to be issued pursuant to this Agreement and any
Alternative Distribution Agreement and all outstanding shares of capital stock
of the Company, including any restricted shares of Common Stock, have been duly
and validly authorized. All outstanding shares of capital stock of the Company
were validly issued, are fully paid and nonassessable and have been offered and
sold in compliance with all applicable laws (including, without limitation,
federal and state securities laws) in all material respects. When the Securities
to be issued and sold by the Company pursuant to this Agreement are issued,
delivered and paid for in accordance with this Agreement on each Settlement
Date, such Securities will have been validly issued, fully paid, nonassessable,
and free and clear of all liens, will be offered and sold in compliance with all
applicable laws (including, without limitation, federal and state securities
laws) in all material respects, and will conform, in all material respects, to
the description thereof contained in the Registration Statement and the
Prospectus; and the stockholders of the Company have no preemptive or other
similar rights with respect to the Securities to be issued and sold by the
Company. The certificates to be used to evidence the Securities will be in
substantially the form filed as an exhibit to the Registration Statement and
will, on each Settlement Date, be in proper form and will comply in all material
respects with all applicable legal requirements, the requirements of the charter
and by-laws of the Company and the requirements of the NYSE.
(10)    The outstanding OP Units have been duly authorized for issuance by the
Operating Partnership, and are validly issued. The OP Units have been offered,
issued and sold in compliance with all applicable laws (including, without
limitation, federal and state securities laws) in all material respects and
conform to the description thereof contained in the Registration Statement and
the Prospectus in all material respects. None of the OP Units were issued in
violation of the preemptive or other similar rights of any securityholder of the
Operating Partnership. Except as disclosed in the Registration Statement and the
Prospectus, there are no outstanding options, rights (preemptive or otherwise)
or warrants to purchase or subscribe for OP Units or other securities of the
Operating Partnership.
(11)    The OP Units to be issued by the Operating Partnership to the Company in
connection with the Company’s contribution of the Net Proceeds from the sale of
the Securities to the Operating Partnership have been duly authorized for
issuance by the Operating Partnership to the Company, and at each Settlement
Date, will be validly issued and fully paid. Such OP Units will be exempt from
registration or qualification under the Securities Act and applicable state
securities laws. None of the OP Units will be issued in violation of the
preemptive or other similar rights of any securityholder of the Operating
Partnership.
(12)    Except as disclosed in the Registration Statement and the Prospectus,
there are no contracts, agreements or understandings, other than the Alternative
Distribution Agreements, between the Transaction Entities and any person that
would give rise to a valid claim against the Transaction Entities or RBC Capital
Markets for a brokerage commission, finder’s fee or other like payment in
connection with the transactions contemplated by this Agreement.
(13)    Except as disclosed in the Registration Statement and the Prospectus,
there are no contracts, agreements or understandings between the Company and any
person granting such person the right to require the Company to file a
registration statement under the Securities Act with respect to any securities
or to require the Company to include such securities in the securities
registered pursuant to the Registration Statement.

8

--------------------------------------------------------------------------------



(14)    None of the Transaction Entities or the Subsidiaries (i) is in violation
of its charter, declaration of trust, by-laws, certificate of formation,
operating agreement or partnership agreement or similar organizational or
governing documents, (ii) to the knowledge of the Company, is in default
(whether with or without the giving of notice or passage of time or both) in the
performance or observance of any obligation, agreement, term, covenant or
condition contained in a contract, indenture, mortgage, deed of trust, loan or
credit agreement, note, lease, ground lease, development agreement, reciprocal
easement agreement, deed restriction, utility agreement, management agreement or
other agreement or instrument to which it is a party or by which it is bound, or
to which any of the Properties (as hereinafter defined) or any of its other
property or assets is subject (collectively, “Agreements and Instruments”), or
(iii) to the knowledge of the Company, is in violation of any statute, law,
ordinance, rule, regulation, judgment, order or decree of any court, regulatory
body, administrative agency, governmental body, arbitrator or other authority to
which it or the Properties or any of its other properties or assets is subject,
except, in the case of clauses (ii) and (iii), for such defaults or violations
that would not have, individually or in the aggregate, a Material Adverse
Effect.
(15)    No consent, approval, authorization, filing with or order of any court
or governmental agency or body is required to be made or obtained by the
Transaction Entities or the Subsidiaries in connection with the transactions
contemplated by this Agreement or any Alternative Distribution Agreement, except
such consents, approvals, authorizations, filings or orders (i) as have been
obtained under the Securities Act, or (ii) as may be required by FINRA and under
the state securities or blue sky laws of any jurisdiction in connection with the
purchase and distribution of the Securities by RBC Capital Markets or any
Alternative Agent in the manner contemplated herein and in the Prospectus.
(16)    Except as disclosed in the Prospectus, the execution, delivery and
performance of this Agreement by the Transaction Entities party hereto and
consummation of the transactions contemplated hereby do not and will not
(whether with or without the giving of notice or passage of time or both)
conflict with or result in a breach or violation of any of the terms and
provisions of, or constitute a default (or give rise to any right of
termination, acceleration, cancellation, repurchase or redemption) or Repayment
Event (as hereinafter defined) under, or result in the creation or imposition of
a Lien (other than those described in the Registration Statement and the
Prospectus) upon any of the properties or assets of any of the Transaction
Entities or the Subsidiaries pursuant to, (i) any statute, law, rule, ordinance,
regulation, judgment, order or decree of any court, domestic or foreign,
regulatory body, administrative agency, governmental body, arbitrator or other
authority, domestic or foreign, having jurisdiction over any of the Transaction
Entities or the Subsidiaries or any of their properties or assets, (ii) any
term, condition or provision of any Agreements or Instruments, or (iii) the
charter, declaration of trust, by-laws, certificate of formation, operating
agreement or partnership agreement or similar organizational or governing
documents, as applicable, of any of the Transaction Entities or the
Subsidiaries, except, in the case of clauses (i) and (ii), for such conflicts,
breaches, violations, defaults, rights, Repayment Events or Liens that are
disclosed in the Registration Statement and the Prospectus or as would not have,
individually or in the aggregate, a Material Adverse Effect. The Company has
full power and authority to authorize, issue and sell the Securities as
contemplated by this Agreement. As used herein, “Repayment Event” means any
event or condition which, without regard to compliance with any notice or other
procedural requirements, gives the holder of any note, debenture or other
evidence of indebtedness (or any person acting on such holder’s behalf) the
right to require

9

--------------------------------------------------------------------------------



the repurchase, redemption or repayment of all or a portion of such indebtedness
by any of the Transaction Entities or the Subsidiaries.
(17)    This Agreement has been duly and validly authorized, executed and
delivered by the Transaction Entities, and the Second Amended and Restated
Agreement of Limited Partnership of the Operating Partnership, as the same has
been or may be amended and/or restated from time to time (the “Operating
Partnership Agreement”), has been duly and validly authorized, executed and
delivered by the Transaction Entities party thereto; and each of this Agreement
and the Operating Partnership Agreement, assuming due authorization, execution
and delivery by the parties thereto (other than the Transaction Entities), is a
valid and binding agreement of each of the Transaction Entities party thereto,
enforceable against the Transaction Entities party thereto in accordance with
its terms, except to the extent that such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, or other similar laws
relating to creditors’ rights and general principles of equity and except as
rights to indemnify and contribution thereunder may be limited by applicable law
or policies underlying such law.
(18)    The Transaction Entities and the Subsidiaries possess all certificates,
authorities, licenses, consents, approvals, permits and other authorizations
(“Licenses”) issued by appropriate governmental agencies or bodies or third
parties necessary to conduct the business now operated by them, are in
compliance with the terms and conditions of all such Licenses, and have not
received any notice of proceedings relating to the revocation or modification of
any such Licenses except where the failure to possess any such License or to
comply with any of its terms and conditions, or an adverse determination in any
proceeding, would not, individually or in the aggregate, have a Material Adverse
Effect.
(19)    The consolidated financial statements of the Company and its
subsidiaries included or incorporated or deemed to be incorporated by reference
in the Registration Statement and the Prospectus, together with the related
schedules and notes, present fairly in all material respects the consolidated
financial position of the Company at the dates indicated and the consolidated
statements of operations, changes in stockholders’ equity and cash flows of the
Company for the periods specified; and said financial statements have been
prepared in conformity with U.S. generally accepted accounting principles
(“GAAP”) applied on a consistent basis throughout the periods involved (except
as may be indicated in the notes thereto and subject to normal year-end
adjustments in the case of any unaudited interim financial statements) and have
been prepared on a consistent basis with the books and records of the Company.
The supporting schedules included or incorporated or deemed to be incorporated
by reference in the Registration Statement and the Prospectus present fairly in
accordance with GAAP the information required to be stated therein. The selected
financial data and the summary financial information included or incorporated or
deemed to be incorporated by reference in the Registration Statement and the
Prospectus present fairly the information shown therein and have been compiled
on a basis consistent with that of the financial statements included or
incorporated or deemed to be incorporated by reference in the Registration
Statement and the Prospectus. The pro forma financial statements and the related
notes thereto, if any, included in the Registration Statement and the Prospectus
present fairly the information shown therein, have been prepared in accordance
with the Commission’s rules and guidelines with respect to pro forma financial
statements and have been properly compiled on the bases described therein, and
the assumptions used in the preparation thereof are reasonable and the
adjustments used therein are appropriate to give effect to the transactions

10

--------------------------------------------------------------------------------



and circumstances referred to therein. The statements of certain revenues and
expenses of the properties acquired or proposed to be acquired, if any, included
in, or incorporated by reference into, the Registration Statement and the
Prospectus present fairly in all material respects the information set forth
therein and have been prepared, in all material respects, in accordance with the
applicable financial statement requirements of Rule 3-14 under the Exchange Act
with respect to real estate operations acquired or to be acquired. No other
historical or pro forma financial statements (or schedules) are required by the
Securities Act or the Exchange Act to be included or incorporated or deemed to
be incorporated by reference in the Registration Statement or the Prospectus.
All disclosures contained in the Registration Statement and the Prospectus, if
any, regarding “non-GAAP financial measures” (as such term is defined by the
rules and regulations of the Commission) comply with Regulation G under the
Exchange Act and Item 10 of Regulation S-K under the Securities Act, to the
extent applicable. The interactive data in eXtensible Business Reporting
Language to the extent included or incorporated or deemed to be incorporated by
reference in the Registration Statement and the Prospectus fairly presents the
information called for in all materials respects and has been prepared in
accordance with the Commission’s rules and guidelines applicable thereto.
(20)    Ernst & Young LLP, who certified the financial statements, and
supporting schedules and historical summaries of revenues and certain operating
expenses for the properties related thereto included or incorporated or deemed
to be incorporated by reference in the Registration Statement and the Prospectus
and delivered the initial letter referred to in Section 7(r) hereof, are
independent registered certified public accountants as required by the
Securities Act and the Exchange Act.
(21)    The Company, beginning with its taxable year ended December 31, 1993 has
been organized and operated, and as of each Applicable Time and Settlement Date,
will continue to be organized and operated, in conformity with the requirements
for qualification and taxation as a real estate investment trust (a “REIT”)
under the Internal Revenue Code 1986, as amended (the “Code”), and the current
and proposed method of operation of the Company, as described in the
Registration Statement and the Prospectus, will permit the Company to continue
to meet the requirements for qualification and taxation as a REIT under the Code
for so long as the Board of Directors of the Company deems it in the best
interests of the Company’s stockholders to remain so qualified for taxation as a
REIT under the Code.
(22)    All federal, state, local and foreign tax returns or valid extensions
filed for, and reports required to be filed by any of the Transaction Entities
or the Subsidiaries, in each case, to the extent material (“Returns”), have been
timely filed (to the extent certain Returns were not timely filed, any delay has
not had a Material Adverse Effect); all such Returns are true, correct and
complete in all material respects; and all federal, state, county, local or
foreign taxes, charges, fees, levies, fines, penalties or other assessments,
including all net income, gross income, sales and use, ad valorem, transfer,
gains, profits, excise, franchise, real and personal property, gross receipts,
capital stock, disability, employment, pay-roll, license, estimated, stamp,
custom duties, severance or withholding taxes or charges imposed by any
Governmental Authority (as defined hereafter) (including any interest and
penalties (civil or criminal) on or additions to any such taxes and any expenses
incurred in connection with the determination, settlement or litigation of any
tax liability), in each case, to the extent material (“Taxes”), shown in such
Returns or on assessments received by any of the Transaction Entities or the
Subsidiaries or otherwise due and payable or claimed to be due and payable by
any

11

--------------------------------------------------------------------------------



Governmental Authority, have been paid, except for any such tax, charge, fee,
levy, fine, penalty or other assessment that (i) is currently being contested in
good faith, (ii) would not have a Material Adverse Effect or (iii) is described
in the Registration Statement and the Prospectus. None of the Transaction
Entities or the Subsidiaries has requested any extension of time within which to
file any Return, which Return has not since been filed within the extended time
(to the extent any such Returns were not filed within the extended time, it has
not had, and is not reasonably expected to have a Material Adverse Effect). None
of the Transaction Entities or the Subsidiaries has executed any outstanding
waivers or comparable consents regarding the application of the statute of
limitations with respect to any Taxes or Returns that has had or is reasonably
expected to have, a Material Adverse Effect. No audits or other administrative
proceedings or court proceedings are presently pending or threatened against any
of the Transaction Entities or the Subsidiaries with regard to any Taxes or
Returns of any of the Transaction Entities or the Subsidiaries that has had or
is reasonably expected to have, a Material Adverse Effect.
(23)    Each of the Transaction Entities and the Subsidiaries has complied in
all material respects with the provisions of the Code relating to the payment
and withholding of Taxes, including, without limitation, the withholding and
reporting requirements under Sections 1441 through 1446, 3401 through 3406, and
6041 and 6049 of the Code, as well as similar provisions under any other laws,
and has, within the time and in the manner prescribed by law, withheld and paid
over to the proper governmental authorities all material amounts required in
connection with amounts paid or owing to any employee, independent contractor,
creditor, stockholder, or other third party.
(24)    None of the Transaction Entities or the Subsidiaries (including any
predecessor entities) has distributed, or prior to the completion of the
distribution of the Securities, will distribute, any offering material in
connection with the offering or sale of the Securities other than the
Registration Statement and the Prospectus and any other written materials
consented to by RBC Capital Markets pursuant to Section 18 hereof).
(25)    Each of the Transaction Entities and the Subsidiaries is in compliance
with all presently applicable provisions of the Employee Retirement Income
Security Act of 1974, as amended, including the regulations and published
interpretations thereunder (“ERISA”) other than as would not reasonably be
expected to have a Material Adverse Effect; no “reportable event” (as defined in
Section 4043 of ERISA) has occurred with respect to any “pension plan” (as
defined in ERISA) for which any of the Transaction Entities would have any
liability, other than as would not reasonably be expected to have a Material
Adverse Effect; none of the Transaction Entities or the Subsidiaries has
incurred or currently expects to incur liability under (i) Title IV of ERISA
with respect to termination of, or withdrawal from, any “pension plan” or (ii)
Sections 412 or 4971 of the Code, including the regulations and published
interpretations thereunder other than as would not reasonably be expected to
have a Material Adverse Effect; and each “pension plan” for which any of the
Transaction Entities or the Subsidiaries would have any liability and that is
intended to be qualified under Section 401(a) of the Code is so qualified in all
material respects, and nothing has occurred, whether by action or by failure to
act, which would cause the loss of such qualification, except where the failure
to be so qualified would not have, or reasonably be expected to have, a Material
Adverse Effect.

12

--------------------------------------------------------------------------------



(26)    The assets of the Transaction Entities and the Subsidiaries do not
constitute “plan assets” (within the meaning of Section 3(42) of ERISA) of an
ERISA regulated employee benefit plan.
(27)    (A) The Transaction Entities or the Subsidiaries or any other subsidiary
or joint venture in which the Transaction Entities or any Subsidiary owns an
interest, as the case may be, will have good and marketable fee simple title or
leasehold title to all of the properties and other assets owned or leased by the
Transaction Entities, the Subsidiaries or the applicable subsidiary or joint
venture (the “Properties”), in each case, free and clear of all Liens, except as
disclosed in the Registration Statement and the Prospectus or such as would not
have, individually or in the aggregate, a Material Adverse Effect; (B) all Liens
on or affecting the Properties that are required to be disclosed in the
Registration Statement and the Prospectus are disclosed therein and none of the
Transaction Entities or the Subsidiaries is in default under any such Lien
except for such defaults that would not have, individually or in the aggregate,
a Material Adverse Effect; (C) all of the leases and subleases material to the
business of the Transaction Entities and the Subsidiaries, taken as a whole, and
under which the Transaction Entities or any of the Subsidiaries hold properties
described in the Registration Statement and the Prospectus, are in full force
and effect, and none of the Transaction Entities or any Subsidiary has any
notice of any material claim of any sort that has been asserted by anyone
adverse to the rights of any of the Transaction Entities or any Subsidiary under
any of such leases or subleases, or affecting or questioning the rights of any
of the Transaction Entities or such Subsidiary to the continued possession of
the leased or subleased premises under any such lease or sublease; (D) except as
disclosed in the Registration Statement and the Prospectus, none of the
Transaction Entities or the Subsidiaries is in violation of any municipal, state
or federal law, rule or regulation concerning the Properties or any part thereof
which violation would have, individually or in the aggregate, a Material Adverse
Effect; (E) except as disclosed in the Registration Statement and the
Prospectus, each of the Properties complies with all applicable zoning laws,
laws, ordinances, regulations, development agreements, reciprocal easement
agreements, ground or airspace leases and deed restrictions or other covenants,
except where the failure to comply would not have, individually or in the
aggregate, a Material Adverse Effect or could not result in a forfeiture or
reversion of title; and (F) except as disclosed in the Registration Statement
and the Prospectus, none of the Transaction Entities or the Subsidiaries has
received from any Governmental Authority any written notice of any condemnation
of or zoning change materially affecting the Properties or any part thereof, and
none of the Transaction Entities or the Subsidiaries knows of any such
condemnation or zoning change which is threatened and which if consummated would
have, individually or in the aggregate, a Material Adverse Effect.
(28)    Each of the Transaction Entities and the Subsidiaries is insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are generally deemed prudent and customary in the
businesses in which they are or will be engaged as described in the Registration
Statement and the Prospectus; all policies of insurance and fidelity or surety
bonds insuring any of the Transaction Entities or the Subsidiaries or their
respective businesses, assets, employees, officers and directors are in full
force and effect; each of the Transaction Entities and the Subsidiaries is in
compliance with the terms of such policies and instruments in all material
respects; except as described in the Registration Statement and the Prospectus,
there are no material claims by any of the Transaction Entities or the
Subsidiaries under any such policy or instrument as to which any insurance
company is denying liability or defending under a reservation of rights clause;
and, except as disclosed

13

--------------------------------------------------------------------------------



in the Registration Statement and the Prospectus, none of the Transaction
Entities or the Subsidiaries has been refused any insurance coverage sought or
applied for; and none of the Transaction Entities or the Subsidiaries has any
reason to believe that any of them will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue to conduct its
business as currently conducted or as proposed to be conducted in the
Registration Statement and the Prospectus at a cost that would not have a
Material Adverse Effect.
(29)    Except as set forth in the Registration Statement and the Prospectus,
the mortgages and deeds of trust securing indebtedness of any Transaction Entity
or any Subsidiary and encumbering the Properties owned or leased by any of the
Transaction Entities or the Subsidiaries are described in the Registration
Statement and the Prospectus and are not convertible and none of the Transaction
Entities, the Subsidiaries, or any person affiliated therewith holds a
participating interest therein, and such mortgages and deeds of trust are not
cross-defaulted or cross-collateralized to any property other than the
Properties except as would not have a Material Adverse Effect.
(30)    Except as otherwise disclosed in the Registration Statement and the
Prospectus, (i) the Transaction Entities and the Subsidiaries and the Properties
have been and are in compliance with, and none of the Transaction Entities or
the Subsidiaries has any liability under, applicable Environmental Laws (as
defined below except as would not, individually or in the aggregate, have a
Material Adverse Effect), (ii) none of the Transaction Entities, the
Subsidiaries, or, to the knowledge of the Transaction Entities, the prior owners
or occupants of the Properties at any time or any other person or entity has at
any time released (as such term is defined in Section 101(22) of the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. §§ 9601-9675 (“CERCLA”)) or otherwise disposed of or dealt
with, Hazardous Materials (as hereinafter defined) on, to or from the Properties
or other assets owned by the Transaction Entities or the Subsidiaries, except
for such releases or dispositions as would not be reasonably likely to cause the
Transaction Entities or the Subsidiaries to incur material liability, (iii) the
Transaction Entities do not intend to use the Properties or other assets owned
by any of the Transaction Entities or the Subsidiaries or any subsequently
acquired properties, other than in material compliance with applicable
Environmental Laws, (iv) none of the Transaction Entities or the Subsidiaries
knows of any seepage, leak, discharge, release, emission, spill, or dumping of
Hazardous Materials into waters (including, but not limited to, groundwater and
surface water) on, beneath or adjacent to the Properties, or onto lands or other
assets owned by the Transaction Entities or the Subsidiaries from which
Hazardous Materials might seep, flow or drain into such waters that would have a
Material Adverse Effect, (v) none of the Transaction Entities or the
Subsidiaries has received any notice of, or has any knowledge of any occurrence
or circumstance which, with notice or passage of time or both, would give rise
to a claim under or pursuant to any Environmental Law or common law by any
governmental or quasi-governmental body or any third party with respect to the
Properties or other assets described in the Registration Statement and the
Prospectus or arising out of the conduct of the Transaction Entities or the
Subsidiaries, except for such claims that would not be reasonably likely to
cause the Transaction Entities to incur material liability and (vi) neither the
Properties nor any other assets currently owned by any of the Transaction
Entities or the Subsidiaries is included or, to the best of the Transaction
Entities’ and the Subsidiaries’ knowledge, proposed for inclusion on the
National Priorities List issued pursuant to CERCLA by the United States
Environmental Protection Agency (the “EPA”) or, to the best of the Transaction
Entities’ and

14

--------------------------------------------------------------------------------



the Subsidiaries’ knowledge, proposed for inclusion on any similar list or
inventory issued pursuant to any other applicable Environmental Law or issued by
any other Governmental Authority. To the knowledge of the Transaction Entities
and the Subsidiaries, there have been no and are no (i) aboveground or
underground storage tanks, (ii) polychlorinated biphenyls (“PCBs”) or
PCB-containing equipment, (iii) asbestos or asbestos containing materials, (iv)
lead based paints, (v) dry-cleaning facilities, or (vi) wet lands, in each case
in, on, under, or adjacent to any Property or other assets owned by the
Transaction Entities or the Subsidiaries the existence of which has had a
Material Adverse Effect.
As used herein, “Hazardous Material” shall include, without limitation, any
flammable explosives, radioactive materials, hazardous materials, hazardous
wastes, toxic substances, or related materials, asbestos or any hazardous
material as defined by any applicable federal, state or local environmental law,
ordinance, statute, rule or regulation including, without limitation, CERCLA,
the Hazardous Materials Transportation Act, as amended, 49 U.S.C. §§5101-5128,
the Solid Waste Disposal Act, as amended, 42 U.S.C. §§ 6901-6992k, the Emergency
Planning and Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001-11050, the
Toxic Substances Control Act, 15 U.S.C. §§ 2601-2692, the Federal Insecticide,
Fungicide and Rodenticide Act, 7 U.S.C. §§ 136-136y, the Clean Air Act, 42
U.S.C. §§ 7401-7671q, the Clean Water Act (Federal Water Pollution Control Act),
33 U.S.C. §§ 1251-1387, the Safe Drinking Water Act, 42 U.S.C. §§ 300f-300j-26,
and the Occupational Safety and Health Act, 29 U.S.C. §§ 651-678, as any of the
above statutes may be amended from time to time, and in the regulations
promulgated pursuant to any of the foregoing (including environmental statutes
not specifically defined herein) (individually, an “Environmental Law” and
collectively, “Environmental Laws”) or by any federal, state or local
governmental authority having or claiming jurisdiction over the Properties and
other assets described in the Registration Statement and the Prospectus (a
“Governmental Authority”).
(31)    No labor problem or dispute with the employees of any of the Transaction
Entities or the Subsidiaries exists or, to the knowledge of the Transaction
Entities, is threatened or imminent, and the Transaction Entities are not aware
of any existing or, to the knowledge of the Transaction Entities, imminent labor
disturbance by the employees of any of their or their Subsidiaries’ principal
suppliers, contractors or customers, that would have, individually or in the
aggregate, a Material Adverse Effect, except as set forth in or contemplated in
the Registration Statement and the Prospectus.
(32)    The Transaction Entities and the Subsidiaries own, possess, license or
have other rights to use, on reasonable terms, all patents, patent applications,
trade and service marks, trade and service mark registrations, trade names,
copyrights, licenses, inventions, trade secrets, technology, know-how and other
intellectual property (collectively, the “Intellectual Property”) necessary for
the conduct of the Transaction Entities’ business as now conducted or as
proposed in the Registration Statement and the Prospectus to be conducted.
Except as set forth in the Registration Statement and the Prospectus, (A) to the
knowledge of the Company, there are no material rights of third parties to any
such Intellectual Property, (B) to the knowledge of the Company, there is no
material infringement by third parties of any such Intellectual Property, (C)
there is no pending or, to the knowledge of the Company, threatened action,
suit, proceeding or claim by others challenging the Transaction Entities’ rights
in or to any such Intellectual Property, that would result, individually or in
the aggregate, in a Material Adverse Effect, and the Transaction Entities are
unaware of any facts which would form a reasonable basis for any such claim, (D)
there is no pending or, to the knowledge

15

--------------------------------------------------------------------------------



of the Company, threatened action, suit, proceeding or claim by others
challenging the validity or scope of any such Intellectual Property, that would
result, individually or in the aggregate, in a Material Adverse Effect, and the
Transaction Entities are unaware of any facts which would form a reasonable
basis for any such claim and (E) there is no pending or, to the knowledge of the
Company, threatened action, suit, proceeding or claim by others that the
Transaction Entities infringe or otherwise violate any patent, trademark,
copyright, trade secret or other proprietary rights of others, that would
result, individually or in the aggregate, in a Material Adverse Effect, and the
Transaction Entities are unaware of any other fact which would form a reasonable
basis for any such claim.
(33)    Except as disclosed in the Registration Statement and the Prospectus,
there are no pending actions, suits or proceedings against or affecting any of
the Transaction Entities, the Subsidiaries or any of the Properties or other
assets that, if determined adversely to any of the Transaction Entities or the
Subsidiaries, would have, or reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, or would materially and adversely
affect the ability of the Transaction Entities to perform their obligations
under this Agreement, or which are required under the Securities Act or the
Exchange Act to be described in the Registration Statement or the Prospectus;
and no such actions, suits or proceedings are, to the Transaction Entities’
knowledge, threatened or contemplated.
(34)    Except as disclosed in the Registration Statement and the Prospectus,
since the date of the latest audited financial statements included or
incorporated or deemed to be incorporated by reference in the Registration
Statement and the Prospectus, (A) there has been no Material Adverse Effect, (B)
there have been no transactions entered into by any of the Transaction Entities
or the Subsidiaries which are material with respect to the Transaction Entities
and their Subsidiaries taken as a whole, (C) none of the Transaction Entities or
the Subsidiaries has incurred any obligation or liability, direct, contingent or
otherwise that is or would be material to the Transaction Entities and the
Subsidiaries taken as a whole and (D) except for regular quarterly distributions
there has been no dividend or distribution of any kind declared, paid or made by
the Transaction Entities on any class of its capital stock or by the Operating
Partnership or any of its subsidiaries with respect to its OP Units.
(35)    None of the Transaction Entities nor any Subsidiary is or, after giving
effect to the offering and sale of the Securities pursuant to this Agreement or
any Alternative Distribution Agreement and the application of the net proceeds
therefrom, none of the Transaction Entities will be, an “investment company” as
defined in the Investment Company Act of 1940, as amended (the “Investment
Company Act”).
(36)    There is no contract or other document to which any of the Transaction
Entities or the Subsidiaries is a party that is required by the Securities Act
or the Exchange Act to be described in the Registration Statement or the
Prospectus, or to be filed as an exhibit thereto, which is not described or
filed as required.
(37)    No relationship, direct or indirect, exists between or among any of the
Transaction Entities on the one hand, and the directors, officers or
stockholders of the Transaction Entities on the other hand, which is required
pursuant to the Securities Act or the Exchange Act to be described in the
Registration Statement or the Prospectus which is not so described.

16

--------------------------------------------------------------------------------



(38)    Each of the Transaction Entities and the Subsidiaries (i) makes and
keeps accurate books and records in all material respects and (ii) maintains
internal accounting controls which provide reasonable assurance that (A)
transactions are executed in accordance with management’s authorization, (B)
transactions are recorded as necessary to permit preparation of its financial
statements in conformity with GAAP and to maintain accountability for its
assets, (C) access to its assets is permitted only in accordance with
management’s authorization, (D) the reported accountability for its assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences and (E) the interactive data in eXtensible
Business Reporting Language to the extent included or incorporated or deemed to
be incorporated by reference in the Registration Statement and the Prospectus
fairly presents the information called for in all material respects and is
prepared in accordance with the Commission’s rule and guidelines applicable
thereto. Since the end of the Company’s most recent audited fiscal year, there
has been (I) no material weakness in the Company’s internal control over
financial reporting (whether or not remediated) and (II) no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.
(39)    The operations of the Transaction Entities and the Subsidiaries are and
have been conducted at all times in compliance in all material respects with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving any of the Transaction Entities or
the Subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company, threatened.
(40)    None of the Transaction Entities, the Subsidiaries, or to the knowledge
of the Transaction Entities, any director, officer, agent, employee, affiliate
or representative of the Transaction Entities or any of the Subsidiaries is an
individual or entity (“Person”) currently the subject or target of any sanctions
administered or enforced by the United States Government, including, without
limitation, the U.S. Department of the Treasury’s Office of Foreign Assets
Control (collectively, “Sanctions”), or located, organized or resident in a
country or territory that is the subject of Sanctions. The Company will not,
directly or indirectly, use the proceeds of the sale of the Shares, or lend,
contribute or otherwise make available such proceeds to any of its subsidiaries,
joint venture partners or other Persons, to fund any activities of or business
with any Person, or in any country or territory, that, at the time of such
funding, is the subject of Sanctions or in any other manner that will result in
a violation by any Person (including any Person participating in the
transaction, whether as underwriter, advisor, investor or otherwise) of
Sanctions.
(41)    None of the Transaction Entities, the Subsidiaries, or to the knowledge
of the Transaction Entities, any director, officer, agent, employee, affiliate
or representative of the Transaction Entities or any of the Subsidiaries is
aware of or has taken any action, directly or indirectly, that would result in a
violation by such persons of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “FCPA"), including,
without limitation, making use of the mails or any means or instrumentality of
interstate

17

--------------------------------------------------------------------------------



commerce corruptly in furtherance of an offer, payment, promise to pay or
authorization of the payment of any money, or other property, gift, promise to
give, or authorization of the giving of anything of value to any “foreign
official” (as such term is defined in the FCPA) or any foreign political party
or official thereof or any candidate for foreign political office, in
contravention of the FCPA and the Transaction Entities and their respective
subsidiaries have instituted and maintain policies and procedures designed to
ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.
(42)    The Common Stock is an “actively traded security” excepted from the
requirements of Rule 101 of Regulation M under the Exchange Act by subsection
(c)(1) of such rule.
(43)    None of the Transaction Entities, the Subsidiaries or, to the knowledge
of the Transaction Entities, their respective officers, directors, members or
controlling persons has taken, or will take, directly or indirectly, any action
designed to or that might reasonably be expected to result in a violation of
Regulation M under the Exchange Act or cause or result in stabilization or
manipulation of the price of the Common Stock to facilitate the sale or resale
of the Securities.
(44)    Except as otherwise disclosed in the Registration Statement or the
Prospectus, with respect to stock options (the “Stock Options”) granted pursuant
to the stock-based compensation plans of the Company and the subsidiaries (the
“Company Stock Plans”), (i) each Stock Option designated by the Company or the
relevant subsidiary of the Company at the time of grant as an “incentive stock
option” under Section 422 of the Code, so qualifies, (ii) each grant of a Stock
Option was duly authorized no later than the date on which the grant of such
Stock Option was by its terms to be effective (the “Grant Date”) by all
necessary corporate action, including, as applicable, approval by the board of
directors of the Company or the relevant subsidiary of the Company (or a duly
constituted and authorized committee thereof) and any required stockholder
approval by the necessary number of votes or written consents, and the award
agreement governing such grant (if any) was duly executed and delivered by each
party thereto, (iii) each such grant was made in accordance with the terms of
the Company Stock Plans, the Exchange Act and all other applicable laws and
regulatory rules or requirements, including the rules of the NYSE and any other
exchange on which the securities of the Company or the relevant subsidiary are
traded, (iv) the per share exercise price of each Stock Option was equal to or
greater than the fair market value of a share of Common Stock on the applicable
Grant Date and (v) each such grant was properly accounted for in accordance with
GAAP in the consolidated financial statements (including the related notes) of
the Company and disclosed in the Company’s filings with the Commission in
accordance with the Exchange Act and all other applicable laws. Neither the
Company nor any of the subsidiaries has knowingly granted, and there is no and
has been no policy or practice of the Company or any of the subsidiaries of
granting, Stock Options prior to, or otherwise coordinating the grant of Stock
Options with, the release of other public announcement of material information
regarding the Company or the subsidiaries or their results of operations or
prospects.
(45)    The Company intends to apply the Net Proceeds from the sale of the
Securities substantially in accordance with the description set forth in the
Prospectus under the heading “Use of Proceeds.”

18

--------------------------------------------------------------------------------



(46)    Throughout the period from its formation through the date hereof and as
of each Applicable Time and each Settlement Date, each of the Operating
Partnership and any other Subsidiary that is a partnership or a limited
liability company has been properly classified either as a partnership or as an
entity disregarded as separate from the Company for federal income tax purposes
and is not a “publicly traded partnership” within the meaning of Section 7704(b)
of the Code that is treated as an association taxable as a corporation for
federal income tax purposes.
(47)    Except as disclosed in the Registration Statement and the Prospectus,
none of the Operating Partnership or the Subsidiaries are currently prohibited,
directly or indirectly, from paying any distributions to the Company to the
extent permitted by applicable law, from making any other distribution on the
Operating Partnership’s partnership interests, or from repaying to the Company
any loans or advances made by the Company to the Operating Partnership or any
such Subsidiary.
(48)    There is and has been no failure on the part of the Company or any of
the Company’s directors or officers, in their capacities as such, to comply in
all material respects with any provision of the Sarbanes-Oxley Act of 2002 and
the rules and regulations promulgated in connection therewith (the
“Sarbanes-Oxley Act”), including Section 402 related to loans and Sections 302
and 906 related to certifications, in each case, to the extent the
Sarbanes-Oxley Act applies to the Company.
(49)    None of the Transaction Entities has directed RBC Capital Markets to
reserve shares for purchase by any director, officer or employee of any of the
Transaction Entities or any third party.
(b)    Certificates. Any certificate signed by any officer of the Company or the
Operating Partnership and delivered to RBC Capital Markets or to counsel for RBC
Capital Markets in connection with the offering of Securities as contemplated by
this Agreement shall be deemed a representation and warranty by the Company and
the Operating Partnership, as the case may be, to RBC Capital Markets as to the
matters covered thereby.


SECTION 6.    Sale and Delivery to RBC Capital Markets; Settlement.


(a)Sale of Placement Securities. On the basis of the representations and
warranties herein contained and subject to the terms and conditions herein set
forth, upon RBC Capital Markets’ receipt and prompt confirmation of the terms of
a Placement Notice and unless the sale of the Placement Securities described
therein has been declined, suspended, or otherwise terminated in accordance with
the terms of this Agreement, RBC Capital Markets, for the period specified in
the Placement Notice, will use its commercially reasonable efforts consistent
with its normal trading and sales practices to sell such Placement Securities in
negotiated transactions or transactions that are deemed to be “at the market”
offerings up to the amount specified in, and otherwise in accordance with the
terms of, such Placement Notice. Each of the Transaction Entities acknowledges
and agrees that (i) there can be no assurance that RBC Capital Markets will be
successful in selling Placement Securities, (ii) RBC Capital Markets will incur
no liability or obligation to the Transaction Entities or any other person or
entity if it does not sell Placement Securities for any reason other than a
failure by RBC Capital Markets to use its commercially reasonable efforts
consistent with its normal trading and sales practices to sell such Placement
Securities as required under this Section 6 and (iii) RBC Capital Markets shall
be under no obligation to purchase Securities on a principal basis pursuant to
this Agreement, except as otherwise agreed by RBC Capital Markets and the
Transaction Entities pursuant to a separate agreement.

19

--------------------------------------------------------------------------------





(b)Settlement of Placement Securities. Unless otherwise specified in the
applicable Placement Notice, settlement for sales of Placement Securities will
occur on the third (3rd) Trading Day (or such earlier day as is industry
practice for regular-way trading) following the date on which such sales are
made (each, a “Settlement Date”). The amount of proceeds to be delivered to the
Company on a Settlement Date against receipt of the Placement Securities sold
(the “Net Proceeds”) will be equal to the aggregate offering price received by
RBC Capital Markets at which such Placement Securities were sold, after
deduction for (i) RBC Capital Markets’ commission, discount or other
compensation for such sales payable by the Company pursuant to Section 2 hereof
and (ii) any transaction fees imposed by any governmental or self-regulatory
organization in respect of such sales.


(c)Delivery of Placement Securities. On or before each Settlement Date, the
Company will, or will cause its transfer agent to, electronically transfer the
Placement Securities being sold by crediting RBC Capital Markets’ or its
designee’s account (provided RBC Capital Markets shall have given the Company
written notice of such designee prior to the Settlement Date) at The Depository
Trust Company through its Deposit and Withdrawal at Custodian System or by such
other means of delivery as may be mutually agreed upon by the parties hereto
which in all cases shall be freely tradable, transferable, registered shares in
good deliverable form. On each Settlement Date, RBC Capital Markets will deliver
the related Net Proceeds in same day funds to an account designated by the
Company prior to the Settlement Date. If the Company, or its transfer agent (if
applicable), defaults in its obligation to deliver Placement Securities on a
Settlement Date in accordance with the terms of this Agreement, the Company
agrees that in addition to and in no way limiting the rights and obligations set
forth in Section 10(a) and Section 10(e) hereto, it will (i) hold RBC Capital
Markets harmless against any loss, liability, claim, damage, or expense
whatsoever (including reasonable legal fees and expenses), as incurred, arising
out of or in connection with such default by the Company or its transfer agent
(if applicable) and (ii) pay to RBC Capital Markets any commission, discount, or
other compensation to which it would otherwise have been entitled absent such
default.


(d)Denominations; Registration. The Securities shall be in such denominations
and registered in such names as RBC Capital Markets may request in writing at
least one full business day before the Settlement Date. The Company shall
deliver the Securities, if any, through the facilities of The Depository Trust
Company unless RBC Capital Markets shall otherwise instruct.


(e)Limitations on Offering Size. Under no circumstances shall the Company cause
or request the offer or sale of any Securities, if after giving effect to the
sale of such Securities, the aggregate offering price of the Securities sold
pursuant to this Agreement would exceed the lesser of (A) together with all
sales of Securities under this Agreement and each of the Alternative
Distribution Agreements, the Maximum Amount and (B) the amount available for
offer and sale under the currently effective Registration Statement, (C) the
amount authorized from time to time to be issued and sold under this Agreement
by the Company and notified to RBC Capital Markets in writing. Under no
circumstances shall the Company cause or request the offer or sale of any
Securities pursuant to this Agreement at a price lower than the minimum price
authorized from time to time by the Company and notified to RBC Capital Markets
in writing. Further, under no circumstances shall the aggregate offering price
of Securities sold pursuant to this Agreement and the Alternative Distribution
Agreements, including any separate underwriting or similar agreement covering
principal transactions described in Section 1 of this Agreement, exceed the
Maximum Amount.


(f)Limitations on Agents.  The Company agrees that any offer to sell, any
solicitation of an offer to buy or any sales of Securities under this Agreement
shall only be effected by or through only one of RBC Capital Markets or an
Alternative Agent on any single given day, but in no event more than one, and
the

20

--------------------------------------------------------------------------------



Company shall in no event request that RBC Capital Markets and one or more of
the Alternative Agents sell Securities on the same day.


(g)Certain Blackout Periods. Notwithstanding any other provision of this
Agreement, the Company shall not offer, sell or deliver, or request the offer or
sale of, any Placement Securities and, by notice to RBC Capital Markets given by
telephone (confirmed promptly by facsimile transmission or email), shall cancel
any instructions for the offer or sale of any Securities, and RBC Capital
Markets shall not be obligated to offer or sell any Securities, during any
period in which the Company is in possession of material non-public information
or except as provided in Section 6(h) below, at any time during the period
commencing on the 7th business day prior to the time on which the Company shall
issue a press release containing, or shall otherwise publicly announce, its
earnings, revenues or other results of operations for a fiscal period or periods
(each, an “Earnings Announcement”) through and including the time that is 24
hours after the time that the Company files (a “Filing Time”) a Quarterly Report
on Form 10-Q or an Annual Report on Form 10-K that includes consolidated
financial statements as of and for the same period or periods, as the case may
be, covered by such Earnings Announcement.


(h)Filing of Earnings 8-K. If the Company wishes to offer, sell or deliver
Securities at any time during the period from and including an Announcement Date
through and including the time that is 24 hours after the corresponding Filing
Time, the Company shall (i) prepare and deliver to RBC Capital Markets (with a
copy to its counsel) a Current Report on Form 8-K which shall include
substantially the same financial and related information as was set forth in the
relevant Earnings Announcement (other than any earnings projections, similar
forward-looking data and officers’ quotations) (each, an “Earnings 8-K”), in
form and substance reasonably satisfactory to RBC Capital Markets, (ii) provide
RBC Capital Markets with the officers’ certificate, opinions/letters of counsel
and accountant’s letter called for by Sections 7(o), (p), (q) and (r) hereof;
respectively, (iii) afford RBC Capital Markets the opportunity to conduct a due
diligence review in accordance with Section 7(m) hereof and (iv) file such
Earnings 8-K with the Commission, then the provisions of clause (iii) of Section
6(g) shall not be applicable for the period from and after the time at which the
foregoing conditions shall have been satisfied (or, if later, the time that is
24 hours after the time that the relevant Earnings Announcement was first
publicly released) through and including the time that is 24 hours after the
Filing Time of the relevant Quarterly Report on Form 10-Q or Annual Report on
Form 10-K, as the case may be. For purposes of clarity, the parties hereto agree
that (A) the delivery of any officers’ certificate, opinions/letters of counsel
and accountant’s letter pursuant to this Section 6(h) shall not relieve the
Company from any of its obligations under this Agreement with respect to any
Quarterly Report on Form 10-Q or Annual Report on Form 10-K, as the case may be,
including, without limitation, the obligation to deliver officers’ certificates,
opinions/letters of counsel and accountants’ letters as provided in Section 7
hereof and (B) this Section 6(h) shall in no way affect or limit the operation
of the provisions of clauses (i) and (ii) of Section 6(g), which shall have
independent application.


SECTION 7.    Covenants of the Transaction Entities. Each of the Transaction
Entities covenants with RBC Capital Markets as follows:


(a)Registration Statement Amendments. After the date of this Agreement and
during any period in which a Prospectus relating to any Placement Securities is
required to be delivered by RBC Capital Markets under the Securities Act
(including in circumstances where such requirement may be satisfied pursuant to
Rule 172 under the Securities Act), (i) the Company will notify RBC Capital
Markets promptly of the time when any subsequent amendment to the Registration
Statement, other than documents incorporated by reference, has been filed with
the Commission and/or has become effective or any subsequent supplement to the
Prospectus has been filed and of any comment letter from the Commission or any
request by the Commission for any amendment or supplement to the Registration
Statement or Prospectus or for additional

21

--------------------------------------------------------------------------------



information provided, however, if any such supplement to the Prospectus does not
relate to the Placement Securities and no Placement Notice is pending, the
Company may satisfy this Section 7(a)(i) by notifying RBC Capital Markets, of
such supplement to the Prospectus no later than the close of business on the
date of first use of such supplement; (ii) at any time during which a Placement
Notice is pending, the Company will not file any amendment or supplement to the
Registration Statement or Prospectus, other than documents incorporated by
reference, relating to the Placement Securities or a security convertible into
Common Stock unless a copy thereof has been submitted to RBC Capital Markets
within a reasonable period of time before the filing and RBC Capital Markets has
not reasonably objected thereto and the Company will furnish to RBC Capital
Markets at the time of filing thereof a copy of any document that upon filing is
deemed to be incorporated by reference into the Registration Statement or
Prospectus, except for those documents available via EDGAR; and (iii) the
Company will cause each amendment or supplement to the Prospectus, other than
documents incorporated by reference, to be filed with the Commission as required
pursuant to the applicable paragraph of Rule 424(b) (without reliance on
Rule 424(b)(8) under the Securities Act).


(b)Notice of Commission Stop Orders. The Company will advise RBC Capital
Markets, promptly after it receives notice or obtains knowledge thereof, of the
issuance or threatened issuance by the Commission of any stop order suspending
the effectiveness of the Registration Statement or of any other order preventing
or suspending the use of the Prospectus or any Issuer Free Writing Prospectus,
or of the suspension of the qualification of the Placement Securities for
offering or sale in any jurisdiction or of the loss or suspension of any
exemption from any such qualification, or of the initiation or threatening of
any proceedings for any of such purposes, or of any examination pursuant to
Section 8(e) of the Securities Act concerning the Registration Statement or if
the Company becomes the subject of a proceeding under Section 8A of the
Securities Act in connection with the offering of the Securities. The Company
will make every reasonable effort to prevent the issuance of any stop order, the
suspension of any qualification of the Securities for offering or sale and any
loss or suspension of any exemption from any such qualification, and if any such
stop order is issued or any such suspension or loss occurs, to obtain the
lifting thereof as soon as reasonably practicable.


(c)Delivery of Registration Statement and Prospectus. The Company will furnish
to RBC Capital Markets and its counsel (at the expense of the Company) copies of
the Registration Statement, the Prospectus (including all documents incorporated
or deemed to be incorporated by reference therein) and all amendments and
supplements to the Registration Statement or Prospectus, and any Issuer Free
Writing Prospectuses, that are filed with the Commission during any period in
which a Prospectus relating to the Placement Securities is required to be
delivered under the Securities Act, in each case as soon as reasonably
practicable and in such quantities and at such locations as RBC Capital Markets
may from time to time reasonably request; provided, however, that the Company
shall not be required to furnish any document (other than the Prospectus) to RBC
Capital Markets to the extent such document is available on EDGAR. The copies of
the Registration Statement and the Prospectus and any supplements or amendments
thereto furnished to RBC Capital Markets will be identical to the electronically
transmitted copies thereof filed with the Commission pursuant to EDGAR, except
to the extent permitted by Regulation S-T.
(d)Continued Compliance with Securities Laws. If at any time when a Prospectus
is required by the Securities Act or the Exchange Act to be delivered in
connection with a pending sale of the Placement Securities (including, without
limitation, pursuant to Rule 172 under the Securities Act), any event shall
occur or condition shall exist as a result of which it is necessary, in the
opinion of counsel for RBC Capital Markets or for the Company, to amend the
Registration Statement or amend or supplement the Prospectus in order that the
Prospectus will not include any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein not
misleading in the light of the circumstances existing at the time it is
delivered to a purchaser, or if it shall be necessary, in the opinion of such
counsel, at any such

22

--------------------------------------------------------------------------------



time to amend the Registration Statement or amend or supplement the Prospectus
in order to comply with the requirements of the Securities Act, the Company will
promptly notify RBC Capital Markets to suspend the offering of Placement
Securities during such period and the Company will promptly prepare and file
with the Commission such amendment or supplement as may be necessary to correct
such statement or omission or to make the Registration Statement or the
Prospectus comply with such requirements, and the Company will furnish to RBC
Capital Markets such number of copies of such amendment or supplement as RBC
Capital Markets may reasonably request. If at any time following issuance of an
Issuer Free Writing Prospectus such Issuer Free Writing Prospectus conflicts
with the information contained in the Registration Statement or the Prospectus
or includes an untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances, prevailing at that subsequent time, not misleading, the Company
will promptly notify RBC Capital Markets to suspend the offering of Placement
Securities during such period and the Company will, subject to Section 7(a)
hereof, promptly amend or supplement such Issuer Free Writing Prospectus to
eliminate or correct such conflict, untrue statement or omission.
(e)Blue Sky and Other Qualifications. The Company will use its commercially
reasonable efforts, in cooperation with RBC Capital Markets, to qualify the
Placement Securities for offering and sale, or to obtain an exemption for the
Securities to be offered and sold, under the applicable securities laws of such
states and other jurisdictions (domestic or foreign) as RBC Capital Markets may
designate and to maintain such qualifications and exemptions in effect for so
long as required for the distribution of the Placement Securities; provided,
however, that the Company shall not be obligated to file any general consent to
service of process or to qualify as a foreign corporation or as a dealer in
securities in any jurisdiction in which it is not so qualified or to subject
itself to taxation in respect of doing business in any jurisdiction in which it
is not otherwise so subject. In each jurisdiction in which the Placement
Securities have been so qualified or exempt, the Company will file such
statements and reports as may be required by the laws of such jurisdiction to
continue such qualification or exemption, as the case may be, in effect for so
long as required for the distribution of the Placement Securities.


(f)Rule 158. The Company will timely file such reports pursuant to the Exchange
Act as are necessary in order to make generally available to its securityholders
as soon as practicable an earnings statement for the purposes of, and to provide
to RBC Capital Markets the benefits contemplated by, the last paragraph of
Section 11(a) of the Securities Act.


(g)Use of Proceeds. The Company will use the Net Proceeds received by it from
the sale of the Securities in the manner specified in the Prospectus under “Use
of Proceeds.”


(h)Listing. During any period in which the Prospectus relating to the Placement
Securities is required to be delivered by RBC Capital Markets under the
Securities Act with respect to a pending sale of the Placement Securities
(including in circumstances where such requirement may be satisfied pursuant to
Rule 172 under the Securities Act), the Company will use its commercially
reasonable efforts to cause the Placement Securities to be listed on the NYSE.


(i)Filings with the NYSE. The Company will timely file with the NYSE all
material documents and notices required by the NYSE of companies that have or
will issue securities that are traded on the NYSE.


(j)Reporting Requirements. The Company, during any period when the Prospectus is
required to be delivered under the Securities Act or the Exchange Act (including
in circumstances where such

23

--------------------------------------------------------------------------------



requirement may be satisfied pursuant to Rule 172 under the Securities Act),
will file all documents required to be filed with the Commission pursuant to the
Exchange Act within the time periods required by the Exchange Act.


(k)Notice of Other Sales. During each period commencing on the date of each
Placement Notice and ending after the close of business on the Settlement Date
for the related transaction, the Company will not, without (i) giving RBC
Capital Markets at least one (1) business days’ prior written notice specifying
the date of such proposed sale and (ii) directing RBC Capital Markets to suspend
activity under this Agreement for such period of time as requested by the
Company, (A) offer, pledge, announce the intention to sell, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase, or lend or otherwise
transfer or dispose of any Common Stock or securities convertible into or
exchangeable or exercisable for such shares or (B) enter into any swap or other
agreement or any transaction that transfers in whole or in part, directly or
indirectly, any of the economic consequence of ownership of Common Stock, or any
securities convertible into or exchangeable or exercisable for or repayable with
Common Stock, whether any such swap or transaction described in clause (A) or
(B) above is to be settled by delivery of Common Stock or such other securities,
in cash or otherwise. The foregoing sentence shall not apply to (i) the Common
Stock to be offered and sold through RBC Capital Markets pursuant to this
Agreement or any Alternative Distribution Agreement, (ii) the issuance of
securities in connection with an acquisition, merger or sale or purchase of
assets described in the Prospectus, (iii) Common Stock issuable or sold pursuant
to the Company’s dividend reinvestment plan or stock purchase plan as it may be
amended or replaced from time to time, or (iv) issuance, grant or sale of Common
Stock, options to purchase Common Stock or Common Stock issuable upon the
exercise of options or other equity awards pursuant to any stock option, stock
bonus or other stock or compensatory plan or arrangement of the Company,
including Common Stock issuable or sold upon redemption of OP Units of the
Operating Partnership, provided such stock or compensatory plans or arrangements
are disclosed in the Registration Statement and the Prospectus.


(l)Change of Circumstances. The Company will, at any time during a fiscal
quarter in which the Company intends to tender a Placement Notice or sell
Placement Securities, advise RBC Capital Markets promptly after it shall have
received notice or obtained knowledge thereof, of any information or fact that
would alter or affect in any material respect any opinion, certificate, letter
or other document provided to RBC Capital Markets pursuant to this Agreement.


(m)Due Diligence Cooperation. The Company will cooperate with any reasonable due
diligence review conducted by RBC Capital Markets or its agents in connection
with the transactions contemplated hereby, including, without limitation,
providing information and making available documents and senior officers, during
regular business hours and at the Company’s principal offices, as RBC Capital
Markets may reasonably request after consultation with the Company.


(n)Disclosure of Sales. The Company will disclose in its quarterly reports on
Form 10-Q, in its annual report on Form 10-K and/or in a Current Report on Form
8-K, the number of Placement Securities sold through RBC Capital Markets and the
Alternative Agents pursuant to this Agreement and the Alternative Distribution
Agreements and the net proceeds received by the Company with respect to sales of
Common Stock pursuant to this Agreement and the Alternative Distribution
Agreements, together with any other information that the Company reasonably
believes is required to comply with the Securities Act.



24

--------------------------------------------------------------------------------



(o)Representation Dates; Certificates. On or prior to the date that the first
Securities are sold pursuant to the terms of this Agreement and:


(1)
each time the Company:



(i)
files the Prospectus relating to the Securities or amends or supplements the
Registration Statement or the Prospectus relating to the Securities by means of
a post-effective amendment, sticker, or supplement but not by means of
incorporation of documents by reference into the Registration Statement or the
Prospectus relating to the Securities;



(ii)
files an Annual Report on Form 10-K under the Exchange Act;



(iii)
files a Quarterly Report on Form 10-Q under the Exchange Act; or



(iv)
files an Earnings 8-K or a report on Form 8-K containing amended financial
information (other than an Earnings Announcement, to “furnish” information
pursuant to Item 2.02 or 7.01 of Form 8-K under the Exchange Act); and



(2)
at any other time reasonably requested by RBC Capital Markets (each such date of
filing of one or more of the documents referred to in clauses (1)(i) through
(iv) and any time of request pursuant to this Section 7(o) shall be a
“Representation Date”),



the Company shall furnish RBC Capital Markets with a certificate, in the form
attached hereto as Exhibit E as soon as practicable and in no event later than
three (3) Trading Days after any Representation Date. The requirement to provide
a certificate under this Section 7(o) shall be waived for any Representation
Date occurring at a time at which no Placement Notice is pending, which waiver
shall continue until the earlier to occur of the date the Company delivers a
Placement Notice hereunder (which for such calendar quarter shall be considered
a Representation Date) and the next occurring Representation Date; provided,
however, that such waiver shall not apply for any Representation Date on which
the Company files its annual report on Form 10-K. Notwithstanding the foregoing,
if the Company subsequently decides to sell Placement Securities following a
Representation Date when the Company relied on such waiver and did not provide
RBC Capital Markets with a certificate under this Section 7(o), then before the
Company delivers the Placement Notice or RBC Capital Markets sells any Placement
Securities, the Company shall provide RBC Capital Markets with a certificate, in
the form attached hereto as Exhibit E, dated the date of the Placement Notice.


(p)Company Counsel Legal Opinion. On or prior to the date that the first
Securities are sold pursuant to the terms of this Agreement, as soon as
practicable and in no event later than three (3) Trading Days after each
Representation Date with respect to which the Company is obligated to deliver a
certificate in the form attached hereto as Exhibit E for which no waiver is
applicable, the Company shall cause to be furnished to RBC Capital Markets the
written opinion of Clifford Chance US LLP (“Company Counsel”), or other counsel
satisfactory to RBC Capital Markets, in form and substance reasonably
satisfactory to RBC Capital Markets and its counsel, dated the date that the
opinion is required to be delivered, substantially similar to the form attached
hereto as Exhibit D, modified, as necessary, to relate to the Registration
Statement and the Prospectus as then amended or supplemented; provided, however,
that in lieu of such opinions for

25

--------------------------------------------------------------------------------



subsequent Representation Dates, any such counsel may furnish RBC Capital
Markets with a letter (a “Reliance Letter”) to the effect that RBC Capital
Markets may rely on a prior opinion delivered under this Section 7(p) to the
same extent as if it were dated the date of such letter (except that statements
in such prior opinion shall be deemed to relate to the Registration Statement
and the Prospectus as amended or supplemented at such Representation Date). In
rendering such opinion, such counsel may rely as to matters of fact, to the
extent it deems proper, on certificates of responsible officers of the Company
or the general partner of the Operating Partnership and public officials. Such
opinion shall also cover any amendments or supplements thereto.


In addition, Company Counsel shall state that, although such counsel has not
independently verified and is not passing upon and assumes no responsibility for
the accuracy, completeness or fairness of the statements contained in the
Registration Statement or the Prospectus, no facts have come to such counsel’s
attention that have caused such counsel to believe that (i) the Registration
Statement or any amendment thereto, at the time the Registration Statement or
any such amendment became effective, contained an untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, or (ii) the Prospectus,
or any amendment or supplement thereto, as of the date of such opinion, included
an untrue statement of a material fact or omitted to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading (in each case, other
than the financial statements, schedules and other financial information
included or incorporated by reference therein or excluded therefrom, as to which
such counsel need express no statement).


(q)Agent Counsel Legal Opinion. On or prior to the date that the first
Securities are sold pursuant to the terms of this Agreement, as soon as
practicable and in no event later than three (3) Trading Days after each
Representation Date with respect to which the Company is obligated to deliver a
certificate in the form attached hereto as Exhibit E for which no waiver is
applicable, RBC Capital Markets shall have received a letter of Sidley Austin
llp, counsel to RBC Capital Markets, dated the date that the opinion is required
to be delivered, in customary form and substance satisfactory to RBC Capital
Markets, and the Company shall have furnished to such counsel such documents as
it reasonably requests for the purpose of enabling them to pass upon such
matters.


(r)Comfort Letter. On or prior to the date that the first Securities are sold
pursuant to the terms of this Agreement, and as soon as practicable and in no
event later than three (3) Trading Days after each Representation Date with
respect to which the Company is obligated to deliver a certificate in the form
attached hereto as Exhibit E for which no waiver is applicable, the Company
shall cause its independent accountants to furnish RBC Capital Markets a letter
(a “Comfort Letter”), dated the date the Comfort Letter is delivered, in form
and substance reasonably satisfactory to RBC Capital Markets, (i) confirming
that they are an independent registered public accounting firm within the
meaning of the Securities Act, the Exchange Act and the PCAOB, (ii) stating, as
of such date, the conclusions and findings of such firm with respect to the
financial information and other matters ordinarily covered by accountants’
“comfort letters” to underwriters in connection with registered public offerings
(the first such letter, the “Initial Comfort Letter”) and (iii) updating the
Initial Comfort Letter with any information that would have been included in the
Initial Comfort Letter had it been given on such date and modified as necessary
to relate to the Registration Statement and the Prospectus, as amended and
supplemented to the date of such letter.


(s)Market Activities. The Transaction Entities will not, directly or indirectly,
(i) take any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization

26

--------------------------------------------------------------------------------



or manipulation of the price of any security of the Company to facilitate the
sale or resale of the Securities or (ii) sell, bid for, or purchase the
Securities to be issued and sold pursuant to this Agreement, or pay anyone any
compensation for soliciting purchases of the Securities to be issued and sold
pursuant to this Agreement other than RBC Capital Markets; provided, however,
that the Company may bid for and purchase its Common Stock in accordance with
Rule 10b-18 under the Exchange Act.


(t)Insurance. The Transaction Entities and the Subsidiaries shall use their
commercially reasonable efforts to maintain, or cause to be maintained,
insurance by insurers of recognized financial responsibility against such losses
and risks and in such amounts as are generally deemed prudent and customary in
the business in which each is or will be engaged.


(u)Investment Company Act. The Transaction Entities will conduct their affairs
in such a manner so as to reasonably ensure that neither the Transaction
Entities, nor any of the Subsidiaries will be or become, at any time prior to
the termination of this Agreement, required to register as an “investment
company,” as such term is defined in the Investment Company Act, assuming no
change in the Commission’s current interpretation as to entities that are not
considered an investment company.


(v)Securities Act and Exchange Act. The Company will use its best efforts to
comply with all requirements imposed upon it by the Securities Act and the
Exchange Act as from time to time in force, so far as necessary to permit the
continuance of sales of, or dealings in, the Placement Securities as
contemplated by the provisions hereof and the Prospectus.


(w)No Offer to Sell. Other than a free writing prospectus (as defined in Rule
405) approved in advance in writing by the Company and RBC Capital Markets in
its capacity as principal or agent hereunder, the Company (including its agents
and representatives, other than RBC Capital Markets in its capacity as such)
will not make, use, prepare, authorize, approve or refer to any free writing
prospectus relating to the Securities to be sold by RBC Capital Markets as
principal or agent hereunder.


(x)Sarbanes-Oxley Act. The Transaction Entities and the Subsidiaries shall
comply in all material respects with all effective applicable provisions of the
Sarbanes-Oxley Act.


(y)Regulation M. If the Company has reason to believe that the exemptive
provisions set forth in Rule 101(c)(1) of Regulation M under the Exchange Act
are not satisfied with respect to the Company or the Common Stock, it shall
promptly notify RBC Capital Markets and sales of the Placement Securities under
this Agreement shall be suspended until that or other exemptive provisions have
been satisfied in the judgment of each party.


(z)REIT Treatment. The Company will use its best efforts to enable the Company
to continue to meet the requirements for qualification and taxation as a “real
estate investment trust” under the Code for each of its taxable years for so
long as the Board of Directors deems it in the best interests of the Company’s
securityholders to remain so qualified.


(aa)Renewal of Registration Statement. The date of this Agreement is not more
than three years subsequent to the initial effective date of the Registration
Statement (the “Renewal Date”). If, immediately prior to the third anniversary
of the Renewal Date, this Agreement has not terminated and a prospectus is
required to be delivered or made available by RBC Capital Markets under the
Securities Act or the Exchange

27

--------------------------------------------------------------------------------



Act in connection with the sale of Securities, the Company will, prior to the
Renewal Date, file, if it has not already done so, a new shelf registration
statement or, if applicable, an automatic shelf registration statement relating
to such Securities, and, if such registration statement is not an automatic
shelf registration statement, will use its best efforts to cause such
registration statement to be declared effective within 180 days after the
Renewal Date, and will take all other reasonable actions necessary or
appropriate to permit the public offer and sale of such Securities to continue
as contemplated in the expired registration statement relating to such
Securities. References herein to the “Registration Statement” shall include such
new shelf registration statement or automatic shelf registration statement, as
the case may be.


(ab)Rights to Refuse Purchase.  If, to the knowledge of the Company, all filings
required by Rule 424 under the Securities Act in connection with the offering of
the Securities shall not have been made or the representations and warranties of
the Company and the Operating Partnership in Section 5 hereof shall not be true
and correct on any applicable Settlement Date, the Company will offer to any
person who has agreed to purchase Securities from the Company as a result of an
offer to purchase solicited by RBC Capital Markets the right to refuse to
purchase and pay for such Securities.


SECTION 8.    Payment of Expenses.


(a)Expenses. The Company agrees to pay the costs, expenses and fees relating to
the
following matters: (i) the preparation, printing or reproduction and filing with
the Commission of the Registration Statement (including financial statements and
exhibits thereto), the Prospectus, any Permitted Free Writing Prospectus and all
amendments or supplements to any of them; (ii) the printing (or reproduction)
and delivery (including postage, air freight charges and charges for counting
and packaging) of such copies of the Registration Statement, the Prospectus, any
Permitted Free Writing Prospectus and all amendments or supplements to any of
them, as may, in each case, be reasonably requested for use in connection with
the offering and sale of the Placement Securities; (iii) the preparation,
printing, authentication, issuance and delivery of certificates for the
Placement Securities to RBC Capital Markets, including any stamp or transfer
taxes in connection with the original issuance and sale of the Placement
Securities; (iv) the printing (or reproduction) and delivery of this Agreement,
any blue sky memorandum or any supplement thereto and all other agreements or
documents printed (or reproduced) and delivered, if any, in connection with the
offering of the Placement Securities; (v) the registration of the Placement
Securities under the Exchange Act and the listing of the Placement Securities on
NYSE; (vi) any registration or qualification of the Placement Securities for
offer and sale under the securities or blue sky laws of the jurisdictions
referenced in Section 7(e) hereof (including filing fees and the reasonable fees
and expenses of counsel for RBC Capital Markets relating to such registration
and qualification); (vii) any filings required to be made with the Financial
Industry Regulatory Authority, Inc. (“FINRA”) (including filing fees and the
reasonable fees and expenses of counsel for RBC Capital Markets relating to such
filings); (viii) the fees and expenses of the Company’s accountants, counsel
(including local and special counsel) and transfer agent and registrar; (ix) any
travel expenses of the officers and employees of the Transaction Entities and
any other expenses of the Transaction Entities in connection with attending or
hosting meetings with prospective purchasers of the Placement Securities; (x)
all other costs and expenses incident to the performance by the Transaction
Entities of their obligations hereunder; and (xi) if Securities having an
aggregate offering price of $25,000,000 or more have not been offered and sold
under this Agreement by the first anniversary of this Agreement (or such earlier
date at which the Company terminates this Agreement) (the “Determination Date”),
the Company shall reimburse RBC Capital Markets for all of its reasonable
out-of-pocket expenses, including the reasonable fees and disbursements of
counsel incurred by RBC Capital Markets in connection with the transactions
contemplated by this Agreement (the “Expenses”); The Expenses shall be due and
payable by the Company within five (5) business days of the Determination Date.

28

--------------------------------------------------------------------------------





(b)Termination of Agreement. If this Agreement is terminated by RBC Capital
Markets in accordance with the provisions of Section 9 or Section 12(a)(i)
(solely with respect to trading of the Company’s Common Stock) or (iv) hereof,
the Company shall reimburse RBC Capital Markets for all of its out‑of‑pocket
expenses, including the reasonable fees and disbursements of counsel for RBC
Capital Markets.


SECTION 9.    Conditions of RBC Capital Markets’ Obligations. The obligations of
RBC Capital Markets hereunder with respect to a Placement will be subject to the
continuing accuracy and completeness of the representations and warranties of
the Company and the Operating Partnership contained in this Agreement or in
certificates of any officer of the Transaction Entities or any Subsidiary of the
Company delivered pursuant to the provisions hereof, to the performance by the
Company of its covenants and other obligations hereunder, and to the following
further conditions:


(a)Effectiveness of Registration Statement; Payment of Filing Fee. The
Registration Statement shall have become effective and shall be available for
(i) all sales of Placement Securities issued pursuant to all prior Placement
Notices and (ii) the sale of all Placement Securities contemplated to be issued
by any Placement Notice. The Company shall have paid the required Commission
filing fees relating to the Securities within the time required by
Rule 456(b)(1)(i) under the Securities Act without regard to the proviso therein
and otherwise in accordance with Rules 456(b) and 457(r) under the Securities
Act (including, if applicable, by updating the “Calculation of Registration Fee”
table in accordance with Rule 456(b)(1)(ii) either in a post-effective amendment
to the Registration Statement or on the cover page of the Prospectus).


(b)No Material Notices. None of the following events shall have occurred and be
continuing: (i) receipt by the Company or any of the Subsidiaries of any request
for additional information from the Commission or any other federal or state
governmental authority during the period of effectiveness of the Registration
Statement, the response to which would require any post-effective amendments or
supplements to the Registration Statement or the Prospectus; (ii) the issuance
by the Commission or any other federal or state governmental authority of any
stop order suspending the effectiveness of the Registration Statement or the
initiation of any proceedings for that purpose; (iii) receipt by the Company of
any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Placement Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose; (iv) the occurrence of any event that makes any material statement made
in the Registration Statement, the Prospectus, any Issuer Free Writing
Prospectus, or any material document incorporated or deemed to be incorporated
therein by reference untrue in any material respect or that requires the making
of any changes in the Registration Statement, the Prospectus, any Issuer Free
Writing Prospectus, or such documents so that, in the case of the Registration
Statement, it will not contain any materially untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading and, that in the case of
the Prospectus and any Issuer Free Writing Prospectus, it will not contain any
materially untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.


(c)Material Changes. Except as contemplated by the Prospectus, or disclosed in
the Company’s reports filed with the Commission, there shall not have been any
Material Adverse Effect.


(d)Opinion of Counsel for Company. RBC Capital Markets shall have received the
favorable opinion of Company Counsel, required to be delivered pursuant to
Section 7(p) on or before the date on which such delivery of such opinion is
required pursuant to Section 7(p).



29

--------------------------------------------------------------------------------



(e)Opinion of Counsel for RBC Capital Markets. RBC Capital Markets shall have
received the favorable opinion of Sidley Austin llp required to be delivered
pursuant to Section 7(q) on or before the date on which the delivery of such
opinion is required pursuant to Section 7(q).


(f)Representation Certificate. RBC Capital Markets shall have received the
certificate required to be delivered pursuant to Section 7(o) on or before the
date on which delivery of such certificate is required pursuant to Section 7(o).


(g)Accountant’s Comfort Letter. RBC Capital Markets shall have received the
Comfort Letter required to be delivered pursuant Section 7(r) on or before the
date on which such delivery of such Comfort Letter is required pursuant to
Section 7(r).


(h)Approval for Listing. The Placement Securities shall either have been (i)
approved for listing on the NYSE, subject only to notice of issuance, or (ii)
the Company shall have filed an application for listing of the Placement
Securities on the NYSE at, or prior to, the issuance of any Placement Notice.


(i)No Suspension. Trading in the Common Stock shall not have been suspended on
the NYSE.


(j)Additional Documents. On each date on which the Company is required to
deliver a certificate pursuant to Section 7(o), counsel for RBC Capital Markets
shall have been furnished with such documents and opinions as they may
reasonably request for the purpose of enabling them to deliver the opinion
herein contemplated, or in order to evidence the accuracy of any of the
representations or warranties, or the fulfillment of any of the conditions,
contained in this Agreement.


(k)Securities Act Filings Made. All filings with the Commission required by
Rule 424 under the Securities Act to have been filed prior to the issuance of
any Placement Notice hereunder shall have been made within the applicable time
period prescribed for such filing by Rule 424 under the Securities Act.


(l)Termination of Agreement. If any condition specified in this Section 9 shall
not have been fulfilled when and as required to be fulfilled, this Agreement may
be terminated by RBC Capital Markets by written notice to the Company to each of
the individuals set forth on Exhibit B, and such termination shall be without
liability of any party to any other party except as provided in Section 8 hereof
and except that, in the case of any termination of this Agreement, Sections 5,
10, 11 and 19 hereof shall survive such termination and remain in full force and
effect.


SECTION 10.    Indemnification.


(a)Each of the Transaction Entities agrees, jointly and severally, to indemnify
and hold harmless RBC Capital Markets, the directors, officers, employees and
agents of the RBC Capital Markets, each person who controls RBC Capital Markets
within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act and each affiliate of RBC Capital Markets within the meaning of
Rule 405 (i) against any and all losses, claims, damages or liabilities, joint
or several, to which they or any of them may become subject under the Securities
Act, the Exchange Act or other federal or state statutory law or regulation, at
common law or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement, or in any amendment to the Registration Statement, any
preliminary prospectus, the Prospectus, any Issuer Free Writing Prospectus or in
any amendment thereof or supplement thereto, or arise out of or are based upon
the omission or alleged omission to state therein a material fact required to be
stated therein (other than with respect to the Registration Statement or any
amendment thereto, in light of

30

--------------------------------------------------------------------------------



the circumstances under which they were made) or necessary to make the
statements therein not misleading, (ii) against any and all loss, claim, damage,
liability and expense whatsoever, as incurred, to the extent of the aggregate
amount paid in settlement of any litigation, or any investigation or proceeding
by any governmental agency or body, commenced or threatened, or of any claim
whatsoever based upon any such untrue statement or omission, or any such alleged
untrue statement or omission; provided that (subject to Section 10(d) below) any
such settlement is effected with the written consent of the Company) and (iii)
against any and all expense whatsoever, as incurred (including the reasonable
fees and disbursements of counsel chosen by RBC Capital Markets), reasonably
incurred in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under (i) or (ii) of this Section 10(a); provided,
however, none of the Transaction Entities will be liable in any such case to the
extent that any such loss, claim, damage or liability arises out of or is based
upon any such untrue statement or alleged untrue statement or omission or
alleged omission made therein in reliance upon and in conformity with written
information furnished to the Company by or on behalf of RBC Capital Markets or
any Alternative Agent specifically for inclusion therein (that information being
limited to that described in the last sentence of Section 10(b) hereof). This
indemnity agreement will be in addition to any liability which any Transaction
Entities may otherwise have.


(b)RBC Capital Markets agrees to indemnify and hold harmless each of the
Transaction Entities and each of the Company’s directors and each of the
Company’s officers who signed the Registration Statement, each person who
controls the Transaction Entities within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act and each affiliate of the
Transaction Entities within the meaning of Rule 405 to the same extent as the
foregoing indemnity from the Transaction Entities to RBC Capital Markets, but
only with reference to written information relating to RBC Capital Markets
furnished to the Company by or on behalf of RBC Capital Markets specifically for
inclusion in the documents referred to in the foregoing indemnity. This
indemnity agreement will be in addition to any liability which RBC Capital
Markets may otherwise have. The Company acknowledges that the statements set
forth in the seventh paragraph under the caption “Plan of Distribution”
beginning on page S-8 of the Prospectus Supplement constitute the only
information furnished in writing by or on behalf of RBC Capital Markets for
inclusion in the Prospectus.


(c)Promptly after receipt by an indemnified party under this Section 10 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 10, notify the indemnifying party in writing of the commencement
thereof; but the failure so to notify the indemnifying party (i) will not
relieve it from liability under paragraph (a) or (b) above to the extent it is
not materially prejudiced thereof and (ii) will not, in any event, relieve the
indemnifying party from any obligations to any indemnified party other than the
indemnification obligation provided in paragraph (a) or (b) above. The
indemnifying party shall be entitled to appoint counsel of the indemnifying
party’s choice at the indemnifying party’s expense to represent the indemnified
party in any action for which indemnification is sought (in which case the
indemnifying party shall not thereafter be responsible for the fees and expenses
of any separate counsel retained by the indemnified party or parties except as
set forth below); provided, however, that such counsel shall be reasonably
satisfactory to the indemnified party. Notwithstanding the indemnifying party’s
election to appoint counsel to represent the indemnified party in an action, the
indemnified party shall have the right to employ separate counsel (including
local counsel), and the indemnifying party shall bear the reasonable fees, costs
and expenses of such separate counsel if (i) the use of counsel chosen by the
indemnifying party to represent the indemnified party would present such counsel
with a conflict of interest, (ii) the actual or potential defendants in, or
targets of, any such action include both the indemnified party and the
indemnifying party and the indemnified party shall

31

--------------------------------------------------------------------------------



have reasonably concluded that there may be legal defenses available to it
and/or other indemnified parties which are different from or additional to those
available to the indemnifying party, (iii) the indemnifying party shall not have
employed counsel satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of the institution of
such action or (iv) the indemnifying party shall authorize the indemnified party
to employ separate counsel at the expense of the indemnifying party. An
indemnifying party will not, without the prior written consent of the
indemnified parties, which consent shall not be unreasonably withheld, settle or
compromise or consent to the entry of any judgment with respect to any pending
or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent includes an unconditional release
of each indemnified party from all liability arising out of such claim, action,
suit or proceeding and does not include a statement as to or an admission of
fault, culpability or a failure to act, by or on behalf of any indemnified
party.


(d)If at any time an indemnified party shall have requested an indemnifying
party to reimburse the indemnified party for fees and expenses of counsel, such
indemnifying party agrees that it shall be liable for any settlement of the
nature contemplated by Section 10(a)(ii) effected without its written consent if
(i) such settlement is entered into more than 45 days after receipt by such
indemnifying party of the aforesaid request, (ii) such indemnifying party shall
have received notice of the terms of such settlement at least 30 days prior to
such settlement being entered into and (iii) such indemnifying party shall not
have reimbursed such indemnified party in accordance with such request prior to
the date of such settlement.


(e)In the event that the indemnity provided in paragraph (a) or (b) of this
Section 10 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, the Transaction Entities and RBC Capital Markets agree to
contribute to the aggregate losses, claims, damages and liabilities (including
legal or other expenses reasonably incurred in connection with investigating or
defending the same) (collectively, “Losses”) to which the Transaction Entities
and RBC Capital Markets may be subject in such proportion as is appropriate to
reflect the relative benefits received by the Transaction Entities on the one
hand and by RBC Capital Markets on the other from the offering of the
Securities; provided, however, that in no case shall RBC Capital Markets be
responsible for any amount in excess of the discount or commission applicable to
the Securities distributed by RBC Capital Markets hereunder. If the allocation
provided by the immediately preceding sentence is unavailable for any reason,
the Transaction Entities and RBC Capital Markets severally shall contribute in
such proportion as is appropriate to reflect not only such relative benefits,
but also the relative fault of the Transaction Entities on the one hand and of
RBC Capital Markets on the other in connection with the statements or omissions
which resulted in such Losses as well as any other relevant equitable
considerations. Benefits received by the Transaction Entities shall be deemed to
be equal to the total net proceeds from the offering of the Securities (before
deducting expenses) received by it; and benefits received by RBC Capital Markets
shall be deemed to be equal to the total discounts and commissions received by
it under this Agreement. Relative fault shall be determined by reference to,
among other things, whether any untrue or any alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information provided by the Transaction Entities on the one hand or
RBC Capital Markets on the other, the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission. The Transaction Entities and RBC Capital Markets
agree that it would not be just and equitable if contribution were determined by
pro rata allocation or any other method of allocation which does not take
account of the equitable considerations referred to above. Notwithstanding the
provisions of this paragraph (e), no person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act )
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 10, each person who
controls RBC Capital Markets within the meaning of either Section 15 of the
Securities Act or Section 20

32

--------------------------------------------------------------------------------



of the Exchange Act, each affiliate of RBC Capital Markets within the meaning of
Rule 405 and each director, officer, employee and agent of RBC Capital Markets
shall have the same rights to contribution as RBC Capital Markets, and each
person who controls the Transaction Entities within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act, each
affiliate of the Transaction Entities within the meaning of Rule 405, each
officer of the Company who shall have signed the Registration Statement and each
director of the Company shall have the same rights to contribution as the
Transaction Entities subject in each case to the applicable terms and conditions
of this paragraph (e).


SECTION 11.    Representations and Indemnities to Survive Delivery. The
respective agreements, representations, warranties, indemnities and other
statements of the Transaction Entities or any officer or representative of any
of the Transaction Entities and of RBC Capital Markets set forth in or made
pursuant to this Agreement will remain in full force and effect, regardless of
any investigation made by or on behalf of RBC Capital Markets or the Transaction
Entities or any of their respective officers, directors, employees, agents or
controlling persons referred to in Section 10 hereof, and will survive delivery
of and payment for the Securities.


SECTION 12.    Termination of Agreement.


(a)Termination; General. RBC Capital Markets may terminate this Agreement, by
written notice to the Company, as hereinafter specified (a) at any time if at
any time prior to such time, (i) trading in the Common Stock of the Company
shall have been suspended or materially limited by the Commission or the NYSE or
trading in securities generally on the NYSE shall have been suspended or limited
or minimum or maximum prices shall have been established on such exchange, or
maximum ranges of prices have been required, by such exchange or by order of the
Commission, (ii) a banking moratorium shall have been declared either by federal
or New York State authorities, (iii) there shall have occurred any outbreak or
escalation of hostilities, declaration by the United States of a national
emergency or war, or other calamity or crisis or any change or development
involving a prospective change in national or international political, financial
or economic condition, the effect of which on financial markets is such as to
make it, in the judgment of RBC Capital Markets, impractical or inadvisable to
proceed with the offering or delivery of the Securities as contemplated by the
Registration Statement or the Prospectus, or (iv) if there has been, since the
date hereof or since the respective dates as of which information is given in
the Registration Statement or the Prospectus, a Material Adverse Effect or (b)
as provided in Section 9.


(b)Termination by the Company. Subject to Section 12(f) hereof, the Company
shall have the right to terminate this Agreement in its sole discretion at any
time after the date of this Agreement.
  
(c)Termination by RBC Capital Markets. Subject to Section 12(f) hereof, RBC
Capital Markets shall have the right to terminate this Agreement in its sole
discretion at any time after the date of this Agreement.


(d)Automatic Termination. Unless earlier terminated pursuant to this Section 12,
this Agreement shall automatically terminate upon the issuance and sale of
Placement Securities through RBC Capital Markets or other financial institutions
on the terms and subject to the conditions set forth herein or in Alternative
Distribution Agreements with such other institutions equal to the Maximum Amount
or upon three years having elapsed since the Registration Statement became
effective pursuant to Rule 462(e) under the Securities Act.


(e)Continued Force and Effect. This Agreement shall remain in full force and
effect unless terminated pursuant to Sections 12(a), (b), (c), or (d) above or
otherwise by mutual agreement of the parties.

33

--------------------------------------------------------------------------------





(f)Effectiveness of Termination. Any termination of this Agreement shall be
effective on the date specified in such notice of termination; provided,
however, that such termination shall not be effective until the close of
business on the date of receipt of such notice by RBC Capital Markets or the
Company, as the case may be. If such termination shall occur prior to the
Settlement Date for any sale of Placement Securities, such Placement Securities
shall settle in accordance with the provisions of this Agreement.


(g)Liabilities. If this Agreement is terminated pursuant to this Section 12,
such termination shall be without liability of any party to any other party
except as provided in Section 8 hereof, and except that, in the case of any
termination of this Agreement, Section 5, Section 10, Section 11 and Section 19,
hereof shall survive such termination and remain in full force and effect.


SECTION 13.    Notices. Except as otherwise provided in this Agreement, all
notices and other communications hereunder shall be in writing and shall be
deemed to have been duly given if mailed or transmitted by any standard form of
telecommunication. Notices to RBC Capital Markets shall be directed to RBC
Capital Markets at, RBC Capital Markets, LLC, 200 Vesey Street, 8th Floor, New
York, NY 10281, Attention: Syndicate Director, (facsimile: (212) 428-6260);
notices to the Transaction Entities shall be directed to them at Two North
Riverside Plaza, Suite 800, Chicago, Illinois 60606, Attention: Paul Seavey,
Executive Vice President, Chief Financial Officer and Treasurer (email:
paul_seavey@equitylifestyle.com, facsimile: 312-279-1489), Kenneth A. Kroot,
Senior Vice President, General Counsel & Secretary (email:
kenneth_kroot@equitylifestyle.com, facsimile: (312-279-1653), Walter B. Jaccard,
Vice President¯Legal (walter_jaccard@equitylifestyle.com, facsimile:
312-279-1675) and Carmelina Stoklosa, Vice President - Treasury
(carmelina_stoklosa@equitylifestyle.com, facsimile: 312-279-1659).


SECTION 14.    Parties. This Agreement shall inure to the benefit of and be
binding upon RBC Capital Markets, the Transaction Entities and their respective
successors. Nothing expressed or mentioned in this Agreement is intended or
shall be construed to give any person, firm or corporation, other than RBC
Capital Markets, the Transaction Entities and their respective successors and
the controlling persons and officers, directors, employees or agents referred to
in Section 10 and their heirs and legal representatives, any legal or equitable
right, remedy or claim under or in respect of this Agreement or any provision
herein contained. This Agreement and all conditions and provisions hereof are
intended to be for the sole and exclusive benefit of RBC Capital Markets, the
Transaction Entities and their respective successors, and said controlling
persons and officers, directors, employees or affiliates and their heirs and
legal representatives, and for the benefit of no other person, firm or
corporation. No purchaser of Securities through or from RBC Capital Markets
shall be deemed to be a successor by reason merely of such purchase.


SECTION 15.    Adjustments for Stock Splits. The parties acknowledge and agree
that all stock-related numbers contained in this Agreement shall be adjusted to
take into account any stock split, stock dividend or similar event effected with
respect to the Securities.


SECTION 16.    Governing Law and Time. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. SPECIFIED TIMES
OF DAY REFER TO NEW YORK CITY TIME.


SECTION 17.    Effect of Headings. The Section and Exhibit headings herein are
for convenience only and shall not affect the construction hereof.


SECTION 18.    Permitted Free Writing Prospectuses.. Each of the Transaction
Entities represents and warrants that it has not made, and each of the
Transaction Entities agrees that unless it obtains the prior consent of RBC
Capital Markets and RBC Capital Markets agrees that unless it obtains the prior
written of

34

--------------------------------------------------------------------------------



the Company, it will not make any offer relating to the Securities that would
constitute an “issuer free writing prospectus,” as defined in Rule 433, or that
would otherwise constitute a “free writing prospectus,” as defined in Rule 405,
required to be filed with the Commission other than the Issuer Free Writing
Prospectuses, if any, identified on Exhibit F hereto. Each of the Issuer Free
Writing Prospectuses, if any, identified on Exhibit F hereto and free writing
prospectuses, if any, consented to by the Company and RBC Capital Markets is
referred to herein as a “Permitted Free Writing Prospectus.” The Company
represents and warrants that it has treated or agrees that it will treat each
Permitted Free Writing Prospectus as an “issuer free writing prospectus,” as
defined in Rule 433, and has complied and will comply with the requirements of
Rule 433 applicable to any Permitted Free Writing Prospectus, including timely
filing with the Commission where required, legending and record keeping. For the
purposes of clarity, the parties hereto agree that all free writing
prospectuses, if any, listed in Exhibit F hereto are Permitted Free Writing
Prospectuses.


SECTION 19.    Absence of a Fiduciary Relationship. Each of the Transaction
Entities acknowledges and agrees that:


(a)RBC Capital Markets is acting solely as agent and/or principal in connection
with the public offering of the Securities and in connection with each
transaction contemplated by this Agreement and the process leading to such
transactions, and no fiduciary or advisory relationship among the Transaction
Entities or any of their respective affiliates, stockholders (or other equity
holders), creditors or employees or any other party, on the one hand, and RBC
Capital Markets, on the other hand, has been or will be created in respect of
any of the transactions contemplated by this Agreement, irrespective of whether
or not RBC Capital Markets has advised or is advising the Transaction Entities
on other matters, and RBC Capital Markets has no obligation to the Transaction
Entities with respect to the transactions contemplated by this Agreement except
the obligations expressly set forth in this Agreement;


(b)the public offering price of any Securities sold pursuant to this Agreement
will not be established by RBC Capital Markets;


(c)it is capable of evaluating and understanding, and understands and accepts,
the terms, risks and conditions of the transactions contemplated by this
Agreement;


(d)RBC Capital Markets has not provided any legal, accounting, regulatory or tax
advice with respect to the transactions contemplated by this Agreement and it
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate;


(e)it is aware that RBC Capital Markets and its respective affiliates are
engaged in a broad range of transactions which may involve interests that differ
from those of the Transaction Entities and RBC Capital Markets has no obligation
to disclose such interests and transactions to the Transaction Entities by
virtue of any advisory or agency relationship or otherwise; and


(f)it waives, to the fullest extent permitted by law, any claims it may have
against RBC Capital Markets for breach of fiduciary duty or alleged breach of
fiduciary duty in connection with the sale of Securities under this Agreement
and agrees that RBC Capital Markets shall not have any liability (whether direct
or indirect, in contract, tort or otherwise) to it in respect of such a
fiduciary duty claim or to any person asserting a fiduciary duty claim on its
behalf or in right of it or the Transaction Entities, or employees or creditors
of the Transaction Entities.



35

--------------------------------------------------------------------------------



SECTION 20.    Miscellaneous.


All references in this Agreement to financial statements and schedules and other
information that is “contained,” “included” or “stated” in the Registration
Statement or the Prospectus (and all other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information that is incorporated or deemed to be incorporated by reference in
the Registration Statement or the Prospectus, as the case may be.
All references in this Agreement to the Registration Statement, the Prospectus
or any amendment or supplement to any of the foregoing shall be deemed to
include the copy filed with the Commission pursuant to EDGAR; all references in
this Agreement to any Permitted Free Writing Prospectus (other than any Issuer
Free Writing Prospectuses that, pursuant to Rule 433, are not required to be
filed with the Commission) shall be deemed to include the copy thereof filed
with the Commission pursuant to EDGAR; and all references in this Agreement to
“supplements” to the Prospectus shall include, without limitation, any
supplements, “wrappers” or similar materials prepared in connection with any
offering, sale or private placement of any Placement Securities by RBC Capital
Markets outside of the United States.








[Signature Page Follows]



36

--------------------------------------------------------------------------------



If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement among
RBC Capital Markets, the Operating Partnership and the Company in accordance
with its terms.
Very truly yours,
EQUITY LIFESTYLE PROPERTIES, INC.
By /s/ Paul Seavey    
Name: Paul Seavey
Title: Executive Vice President, Chief Financial Officer and Treasurer


MHC OPERATING LIMITED PARTNERSHIP


By: Equity Lifestyle Properties, Inc., its general partner, on behalf of the
Operating Partnership
By /s/ Paul Seavey    
Name: Paul Seavey
Title: Executive Vice President, Chief Financial Officer and Treasurer



37

--------------------------------------------------------------------------------



CONFIRMED AND ACCEPTED, as of the date first above written:
RBC CAPITAL MARKETS, LLC
By /s/ Peter Chapman    
Name: Peter Chapman
Title: Managing Director



38